               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Juanita Jackson,                      )        C/A No.: 1:17-2721-SVH
                                       )
                    Plaintiff,         )
                                       )
       vs.                             )
                                       )                ORDER
 Nancy A. Berryhill, Acting            )
 Commissioner of Social Security       )
 Administration,                       )
                                       )
                    Defendant.         )
                                       )

      This appeal from a denial of social security benefits is before the court

for a final order pursuant to 28 U.S.C. § 636(c), Local Civ. Rule 73.01(B)

(D.S.C.), and the order of Honorable Timothy M. Cain, United States District

Judge, dated October 10, 2017, referring this matter for disposition. [ECF No.

8]. The parties consented to the undersigned United States Magistrate

Judge’s disposition of this case, with any appeal directly to the Fourth Circuit

Court of Appeals. [ECF No. 4].

      Plaintiff files this appeal pursuant to 42 U.S.C. § 405(g) of the Social

Security Act (“the Act”) to obtain judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying the claim for

disability insurance benefits (“DIB”). The two issues before the court are

whether the Commissioner’s findings of fact are supported by substantial
evidence and whether she applied the proper legal standards. For the reasons

that follow, the court affirms.

I.    Relevant Background

      A.    Procedural History

      On December 13, 2013, Plaintiff filed an application for DIB in which

she alleged her disability began on March 1, 2013. Tr. at 168–69. Her

application was denied initially and upon reconsideration. Tr. at 62–70 and

74–85. On October 11, 2016, Plaintiff had a video hearing before

Administrative Law Judge (“ALJ”) Carl B. Watson. Tr. at 35–61 (Hr’g Tr.).

The ALJ issued an unfavorable decision on March 2, 2017, finding that

Plaintiff was not disabled within the meaning of the Act. Tr. at 8–34.

Subsequently, the Appeals Council denied Plaintiff’s request for review,

making the ALJ’s decision the final decision of the Commissioner for

purposes of judicial review. Tr. at 1–5. Thereafter, Plaintiff brought this

action seeking judicial review of the Commissioner’s decision in a complaint

filed on October 9, 2017. [ECF No. 1].

      B.    Plaintiff’s Background and Medical History

            1.    Background

      Plaintiff was 64 years old at the time of the hearing. Tr. at 38. She

completed high school and obtained a licensed practical nursing (“LPN”)

                                     2
degree. Id. at 42. Her past relevant work (“PRW”) was as an insurance clerk

and a LPN. Tr. at 40. She alleges she has been unable to work since June

2013. Tr. at 39.

            2.      Medical History

      On March 1, 2013, Emergency Medical Services (“EMS”) took Plaintiff

to the emergency department at Carolinas Hospital System for treatment of a

scalp laceration. Tr. at 303–11. Plaintiff reported she was injured at work

when an angry patient pushed her into a door frame. Tr. at 303. The treating

physician, Dr. Scott Burns (“Dr. Burns”), noted the laceration was two

centimeters long, linear, extended through the dermis into the subcutaneous

tissue, and had sharp, clean margins and minimal bleeding. Id. He noted

there was no tendon or vascular involvement. Id. Dr. Burns closed the wound

with three staples and sutures. Id. He prescribed Vicodin and ibuprofen for

pain. Tr. at 304.

      On March 1, 2013, Plaintiff also saw Dr. Maria Perez-Garcia (“Dr.

Perez-Garcia”) at Carolinas Urgent Care and Occupational Health Center.

Tr. at 334–36. Dr. Perez-Garcia noted a head contusion with laceration on the

left parietal area. Tr. at 334. Plaintiff reported losing consciousness for a few

seconds after the injury and complained of neck pain and headache. Id.

Plaintiff stated the pain from her headache was a 6 out of 10 and did not

                                      3
radiate to her upper extremity. Id. She denied tingling, numbness, or

weakness in her upper and lower extremities. Id. On examination, Dr. Perez-

Garcia noted Plaintiff had tenderness to palpation (“TTP”) on the left side of

her neck and pain with range of motion (“ROM”) on the left side and posterior

neck. Id. Dr. Perez-Garcia indicated Plaintiff’s upper extremity, pupils, nose,

ears, throat, lungs, heart, abdomen, and neurologic exam were all normal. Id.

      Plaintiff received a plain x-ray of her cervical spine. Tr. at 335. The

reviewing radiologist, Dr. Steven Creedman (“Dr. Creedman”), noted

moderate C5–6 interspace narrowing with small dorsal and bilateral

uncovertebral spurs and assessed C5–6 degenerative disc disease (“DDD”).

Id. Dr. Perez-Garcia stated Plaintiff’s x-ray was normal. Tr. at 334. She

assessed status post-fall with head contusion and laceration on the scalp

(that was repaired with three staples and neck pain). Id. She also noted loss

of consciousness was questionable. Id. Dr. Perez-Garcia opined Plaintiff could

return to work the following day, but should be restricted to desk work and

should not handle patients without assistance. Id. She referred her for a

brain computerized tomography (“CT”) scan. Id.

      On March 6, 2013, Plaintiff received a head CT. Tr. at 396. Dr. Charles

Parke found mild frontal periventricular white matter low attenuation and a

small area of low attenuation in the right anterior limb internal capsule. Id.

                                     4
He noted these findings were most suspicious for mild small vessel ischemic

disease and that demyelination seemed less likely. Id. He did not find

evidence of posttraumatic contusion, mass, or hemorrhage intracranially. Id.

He noted the left parietal scalp laceration with small staples were in place

and indicated he did not see any underlying hematoma or calvarial fracture.

Id.

      On March 8, 2013, Plaintiff had a follow-up appointment with Dr.

Perez-Garcia. Tr. at 332–33. Plaintiff complained of headache in the area of

the laceration and pain in her right shoulder, posterior neck, and lumbar

area. Tr. at 332. She denied tingling, numbness, or weakness in her

extremities and denied vision problems. Id. Dr. Perez-Garcia indicated

Plaintiff’s head CT scan was normal. Id. On examination, Dr. Perez-Garcia

noted Plaintiff had mild TTP of the posterior neck and TTP on the top of the

shoulder and the trapezial muscle, but full ROM and very minimal pain with

ROM. Id. She assessed status post-fall, head contusion, laceration of the

scalp, neck pain, lumbar pain, and local reaction to a tetanus shot. Id. She

continued to restrict Plaintiff to desk work and no patient handling without

assistance. Id.

      On March 11, 2013, Dr. Perez-Garcia continued Plaintiff’s work

restrictions and prescribed prednisone. Tr. at 331. She noted Plaintiff’s

                                    5
diagnoses included status post-fall, head contusion and laceration, neck pain,

lumbar sprain, headache, and local reaction to tetanus shot. Id.

      On March 18, 2013, Plaintiff returned to Dr. Perez-Garcia. Tr. at 329–

30. Plaintiff reported worsening lumbar pain radiating to the posterior right

leg with tingling sensation. Tr. at 329. She denied weakness. Id. She said the

prednisone helped, but the pain returned. Id. She also continued to complain

of neck pain rated 4 out of 10. Id. On examination, Dr. Perez-Garcia noted

Plaintiff had no TTP or pressure to her neck and she had full ROM and no

pain with ROM. Id. Plaintiff had no TTP to her lumbar area, but did have

pain with ROM. Id. Her reflexes, sensitivity, and muscle strength were

normal. Id. Dr. Perez-Garcia referred Plaintiff for an MRI of her lumbar

spine and continued to restrict her to desk work only. Id. She assessed status

post-fall with head contusion, neck sprain, lumbar sprain, and paresthesias

of the right leg. Id. She prescribed Motrin and Flexeril. Id.

      On March 21, 2013, Plaintiff began seeing Dr. Jimena C. Burnett (“Dr.

Burnett”) at McLeod Physician Associates. See Tr. at 416–18. Plaintiff

reported her history of hypertension and low back pain. Tr. at 416. She

indicated she had been taking her hypertension medication as directed and

had been responding to them well. Id. She complained of pain in her lower

back on the right side and numbness in her right leg. Id. Plaintiff’s

                                      6
medications included Synthroid, Aspir-81, Enalapril Maleate, and Ibuprofen.

Id. Plaintiff’s blood pressure was 164/84. Tr. at 417. Dr. Burnett assessed

essential hypertension, colon cancer screening, hypothyroid, annual physical

exam, lipid screening, neck pain, and back pain. Tr. at 418. She increased

Plaintiff’s Enalapril Maleate Tablet dosage and ordered a comprehensive

metabolic panel. Id.

      On March 25, 2013, in another follow-up appointment with Dr. Perez-

Garcia, Plaintiff reported her headache had improved and was intermittent,

but she continued to experience tinnitus in both ears. Tr. at 327. Plaintiff also

reported continued posterior non-radiating neck pain rated 4 out of 10. Id.

She rated her lumbar pain 3 out of 10 and indicated it continued to radiate to

the lateral right thigh. Id. Dr. Perez-Garcia noted having ordered an MRI,

but it was still pending. Id. She noted Plaintiff appeared uncomfortable, but

not in acute distress. Id. On examination of Plaintiff’s neck, Plaintiff

experienced TTP posteriorly and at the base of her neck, but only on the soft

tissue. Id. Plaintiff had full ROM and no pain with ROM. Id. Plaintiff had no

TTP on her lumbar spine, but had pain with flexion, extension, and lateral

movement radiating to her right leg. Id. Dr. Perez-Garcia’s assessment did

not change. Id. She continued to restrict Plaintiff to desk work and prescribed

diclofenac. Id.

                                      7
     On March 27, 2013, Plaintiff received an MRI of her lumbar spine. Tr.

at 397. Dr. Charles Parke (“Dr. Parke”) noted very mild convex curvature in

the upper lumbar spine apex at the L1 level; moderate marked disc

degeneration and moderate disc narrowing at T11–12 with circumferential

disc bulging, greatest anteriorly; posterior disc bulging causing mild thecal

sac effacement and mild right foraminal stenosis, but no focal cord

compression; minor left sided annular bulging extending to the foramen and

mild facet arthrosis at L4–5; mild disc degeneration peripherally, left

anterior and left lateral annular bulging with mild left foraminal narrowing

due to disc bulge at L2–3 and L3–4; and a small annular fissure on the left

side at L2–3. Id. His impression included no evident fractures or lumbar

compressive discopathy; moderate to advanced T11–12 disc degeneration

with chronic circumferential annular bulging, but no defined cord

compression and mild right foraminal narrowing due to asymmetric disc

bulging and spondylosis; and left-sided mild disc degeneration and annular

bulging at L2–3 and L3–4. Id.

     On April 1, 2013, Plaintiff returned to Dr. Perez-Garcia. Tr. at 324.

Plaintiff rated her neck pain 4 out of 10, but only to touch, and Dr. Perez-

Garcia noted Plaintiff had full ROM in her neck and no pain with ROM. Id.

Plaintiff continued to report a posttraumatic headache. Id. She indicated her

                                    8
lumbar pain as 4 out of 10 and radiating to the right leg with numbness. Id.

Dr. Perez-Garcia stated a lumbar spine MRI revealed DDD, but no herniated

disc or other acute injury. Id. She noted Plaintiff had lumbar pain with ROM

on flexion, extension, and lateral movement. Id. Her assessment did not

change. Id. She continued to restrict Plaintiff to desk work and referred her

to four weeks of physical therapy. Id.

      On April 8, 2013, Dr. Perez-Garcia noted Plaintiff was improving. Tr. at

321. Plaintiff reported her neck pain had improved with Flexeril and

Voltaren. Id. She described her head pain as a frontal headache that started

on the right side and went to the left side and denied neurological symptoms.

Id. Dr. Perez-Garcia noted Plaintiff’s uncontrolled blood pressure may be

contributing to her headaches. Id. Plaintiff indicated her right leg pain was

worse when sitting and reported stiffness after long periods of immobility. Id.

She also complained of constant numbness in her first two toes and low back

pain that worsened with movement. Id. An examination of Plaintiff’s neck

showed point tenderness over C7 and no ROM restrictions. Id. A lumbar

examination revealed pain with movement around L1–L2. Id. Dr. Perez-

Garcia continued to restrict Plaintiff to desk work, recommended she not take

Voltaren on a daily basis, and recommended she follow up with her primary




                                         9
care physician about her blood pressure, as it may be contributing to her

headache. Id.

      On April 9, 2013, Plaintiff attended her first physical therapy session

at Progressive Physical Therapy. Tr. at 339. On her medical history form,

Plaintiff indicated her pain was aching and constant. Tr. at 353. She stated

leaning, sitting, and laying down made her pain feel worse. Id. She rated her

pain as 8 out of 10, noted her worst pain over the past 30 days had been 10

out of 10, and indicated the least pain she had experienced over the prior 30

days was 4 out of 10. Id. The therapist noted Plaintiff had symptoms

consistent with a differential diagnosis of low back strain and cervicogenic

headaches and recommended she continue physical therapy two to three

times a week for four weeks. Tr. at 339.

      On April 11, 2013, Plaintiff returned to physical therapy. Tr. at 340.

Plaintiff reported a little extended relief after her last session. Id.

      On April 15, 2013, Plaintiff followed up with Dr. Perez-Garcia. Tr. at

319. She reported continued sharp, intermittent headache pain in the left

temporal area and shooting to the right frontal area. Id. She rated her

headache pain 4 out of 10. Id. Plaintiff continued to complain of pain across

her lumbar area, with numbness and pain in her right leg and right toe. Id.

She rated this pain 4 out of 10. Id. She reported continued neck pain with

                                        10
flexion and rated that pain 3 out of 10. Id. She complained that flexing her

neck caused headaches. Id. Dr. Perez-Garcia noted Plaintiff’s blood pressure

was still elevated, but her family doctor was working on changing her

medication. Id. Plaintiff reported her two physical therapy sessions had

helped a little, especially with her right leg pain. Id. On examination, Dr.

Perez-Garcia found Plaintiff had mild tenderness on the posterior right side

of her neck, full ROM, and some pain with flexion. Id. Plaintiff had mild

tenderness on the mid and upper lumbar area and across the lumbar spine;

normal muscle sprain, reflexes, and sensitivity; and pain with ROM. Id. Dr.

Perez-Garcia continued to restrict Plaintiff to desk work only. Tr. at 320. She

assessed status post-fall with head and brain contusion, neck sprain, lumbar

sprain, and posttraumatic headache. Tr. at 319.

      On April 16, 2013, Plaintiff told her physical therapist she had done

her exercises at home, but not every day, and indicated the Voltaren seemed

to numb the pain. Tr. at 341.

      On April 18, 2013, Plaintiff returned to physical therapy and reported

experiencing a lot of pressure in her neck. Tr. at 342. She indicated a

decrease in her headache pain at the end of her session. Id.

      On April 22, 2013, Plaintiff told Dr. Perez-Garcia she was feeling about

the same. Tr. at 316. She stated physical therapy had been helping. Id. She

                                     11
reported intermittent pain behind her eyes, alternating from the left to the

right eye. Id. Plaintiff’s current medications included Enalapril, which Dr.

Perez-Garcia noted was not effectively controlling Plaintiff’s blood pressure,

Synthroid, aspirin, Motrin, and Flexeril. Id. On examination, Dr. Perez-

Garcia indicated Plaintiff seemed pleasant and comfortable; had TTP on the

left and posterior neck; had full ROM in her neck, but complained of pain

with ROM; and complained of severe pain to palpation of her lumbar area

and numbness of the right leg. Id. Plaintiff had normal ambulation and

normal reflexes and sensitivity of the lower extremity. Id. Dr. Perez-Garcia

continued to restrict Plaintiff to desk work only. Id. She assessed

posttraumatic    headache,   neck   sprain,   and      lumbar   sprain.   Id. She

recommended discontinuing non-steroid anti-inflammatory drugs due to

Plaintiff’s hypertension. She prescribed Lortab and instructed Plaintiff to

continue taking Tylenol and Flexeril and referred her to a neurologist for her

headaches. Id.

      On April 23, 2013, Plaintiff reported her pain returned about two hours

after her last physical therapy session. Tr. at 343.

      On April 26, 2013, in physical therapy, Plaintiff stated she experienced

increased pain with increased pressure on her right lower extremity. Tr. at

344. She again reported decreased headache pain after therapy. Id.

                                      12
      On April 29, 2013, Plaintiff returned to Dr. Perez-Garcia. Tr. at 314.

Plaintiff continued to report head pain, describing it as piercing and

intermittent and rating it a 6 out of 10. Id. She also reported a headache

across the left side of her head, rated 4 out of 10. Id. She denied vision and

hearing problems. Id. Dr. Perez-Garcia noted having referred Plaintiff to a

neurologist for her posttraumatic headache. Id. Plaintiff complained of severe

posterior pain in her neck, not radiating to her upper extremities. Id. She

reported improved pain in her lumbar area and indicated the pain was

intermittent with movement and rated 4 out of 10. Id. She continued to

complain of pressure and numbness in her right leg that had not improved.

Id. Dr. Perez-Garcia noted Plaintiff had limited ROM in her lumbar spine. Id.

She assessed posttraumatic headache and neck and lumbar sprain and noted

Plaintiff’s high blood pressure remained uncontrolled. Id. She continued to

restrict Plaintiff to desk work only. Id.

      On April 30, 2013, Plaintiff told the physical therapist she had been

really sore. Tr. at 345. She reported her headache decreased initially after

her last session, but then returned about one hour later and lasted longer. Id.

      On May 3, 2013, Plaintiff’s physical therapist noted she experienced

increased headache pain throughout all of her cervical spine activities,

especially stretches. Tr. at 346.

                                       13
      On May 5, 2013, Plaintiff told her physical therapist she was not doing

well and felt like she had been hit. Tr. at 347. She reported decreased pain

following her session. Id.

      On May 9, 2013, Plaintiff reported her back was feeling better, but her

neck had been really bothering her, and her leg still felt heavy. Tr. at 348.

She reported decreased headache and neck pain following her physical

therapy session. Id.

      On May 13, 2013, Dr. Perez-Garcia continued Plaintiff’s work

restriction. Tr. at 313. She noted Plaintiff’s diagnoses included neck and

lumbar sprain and posttraumatic headache and indicated Plaintiff was to see

the neurologist that day. Id.

      On May 14, 2013, a physical therapy assistant indicated Plaintiff’s

compliance with her home exercise plan was fair; her pain was aggravated

when she turned her head or walked more than ten feet; and Plaintiff could

complete 20 squats and could push and pull a sled with 45 pounds for three

minutes with some increased discomfort and headache pain. Tr. at 379. Her

report included an Oswestry low back pain questionnaire that Plaintiff

apparently completed. Tr. at 380. On the questionnaire, Plaintiff indicated

pain medication provided her with little relief from pain; she could take care

of herself normally without causing increased pain; she could lift only very

                                     14
light weights; pain prevented her from walking more than a quarter mile,

sitting for more than 10 minutes, and standing for more than 30 minutes; she

could sleep well only by using pain medication; pain prevented her from going

out very often, restricted her travel to short, necessary journeys under 30

minutes, and prevented her from doing anything but light duties. Id.

      The records from Progressive Physical Therapy also include an undated

Oswestry neck questionnaire, on which Plaintiff indicated her pain was mild

at the moment; she could look after herself normally without causing extra

pain; she could lift only very light weights; she could not read as much as she

wanted because of moderate pain in her neck; she had headaches almost all

the time; she had a lot of difficulty concentrating when she wanted to; she

could not do her usual work; she could not drive her car as long as she

wanted because of moderate pain in her neck; her sleep was moderately

disturbed; and she could hardly do any recreational activities because of pain

in her neck. Tr. at 377.

      On May 17, 2013, Plaintiff returned to physical therapy. Tr. at 350. She

reported neck pain following her last session and expressed concern there

might be a more serious problem. Id. She complained of increased pulling and

tenderness in her cervical spine. Id.




                                        15
      On May 20, 2013, Dr. Perez-Garcia indicated Plaintiff’s work

restriction would continue until her neurologist indicated otherwise. Tr. at

312. She discharged Plaintiff with diagnoses of neck sprain, lumbar sprain,

right leg numbness, and posttraumatic headache. Id.

      On June 3, 2013, Dr. George Sandoz (“Dr. Sandoz”) of Grand Strand

Spine and Neuro examined Plaintiff for complaints of headache, neck pain,

back pain, and loss of consciousness. Tr. at 558–60. Plaintiff indicated her

headaches were moderate to severe; had been occurring daily for three

months; we located in the frontal left, frontal right, and occipital, with

radiation to posterior. Tr. at 558. She reported debilitating pressure, mostly

during the daytime, aggravated by head position, noise, and stress. Id. She

reported associated blurred vision, memory loss, neurological symptoms,

performance changes, stiff neck, and visual aura, but denied dizziness. Id.

Plaintiff described her neck pain as daily moderate aching and burning and

located in the bilateral posterior neck with radiation to the bilateral head and

upper arm. Id. She indicated the pain was aggravated by flexion,

hyperextension, kneeling, walking, and working, and that she experienced

relief from massage. Id. She noted associated symptoms of trouble sleeping,

muscle spasm, and tenderness, and denied bladder retention. Id. Plaintiff

described her back pain as moderate to severe, persistent, worsening, located

                                      16
in the lower back, and radiating to the dermatome anteriorly. Id. She noted

her symptoms were aggravated by daily activities and denied any relieving

factors. Id. Plaintiff reporting losing consciousness when she fell in March

and indicated associated symptoms of headache, memory loss, and

neurological symptoms and denied bladder incontinence. Id.

      On examination, Dr. Sandoz noted Plaintiff experienced muscle spasms

in both her cervical and lumbar spine. Tr. at 559. He assessed headache, neck

pain, back pain, and syncope. Id. He ordered a brain MRI to evaluate the

possibility of a stroke and recommended Plaintiff continue with light duty

work and tramadol for her pain. Tr. at 559–60.

      On June 4, 2013, Plaintiff canceled her physical therapy appointment,

stating she wanted to have additional tests done by a doctor before

continuing physical therapy. Tr. at 351.

      On June 19, 2013, Plaintiff’s physical therapist discharged her from

physical therapy because she had been referred to a specialist and was

undergoing testing. Tr. at 369.

      On July 1, 2013, Dr. Stephen Gordin (“Dr. Gordin”) administered an

MRI of Plaintiff’s cervical spine. Tr. at 398. Dr. Gordin noted some

degenerative spurring off the anterior aspect of the C4 vertebral body; a

small central disc protrusion mildly attenuating the ventral subarachnoid

                                     17
space, but not touching the spinal cord, and bilateral facet joint arthropathic

changes at C4–5; bilateral facet joint arthropathy, small disc bulge, and

bilateral arthropathic facet changes at C5–6; and small disc bulge and

bilateral facet joint arthropathy at C6–7. Id. His impression included

multilevel spondylitic changes, but no focal disc herniation or severe central

canal stenosis; only fat noted beneath Plaintiff’s marker, but a well-defined

lipoma not identified; and some heterogeneity to the left thyroid lobe. Id.

      On July 9, 2013, Dr. Gordin administered an MRI of Plaintiff’s brain.

Tr. at 399. Dr. Gordin noted an area of low signal in the periventricular white

matter on the right adjacent to the anterior angle of the right lateral

ventricle that was of low signal on T1 sequence and bright on T2. Id. He

stated this suggested a small area of prior ischemia and noted this seemed to

correspond with Plaintiff’s March 6, 2013 CT scan. Id. Dr. Gordin noted some

foci on T2 hyperintensity in the left corona radiate and in the right centrum

semiovale that suggested gliosis from small vessel ischemia. Id. The scan was

otherwise unremarkable. Id. His impression included evidence of chronic

ischemic changes affecting the brain. Id. He did not find evidence of

pathologic enhancement. Id. He indicated white matter disease, which he

opined was most likely reflective of small vessel ischemia and was unlikely to




                                      18
reflect   demyelination    because    there     were   no    associated    pathologic

enhancements or mass effect to suggest any were acute. Id.

      On July 22, 2013, Plaintiff had a follow-up appointment with Dr.

Sandoz. Tr. at 555–57. Plaintiff indicated her neck pain had worsened and

was aggravated by driving, straining, Valsalva, and working. Tr. at 555. She

reported relief from narcotic analgesics. Id. She reported the pain in her

lower back had radiated to the right foot and indicated pain medications

relieved her symptoms. Id. Plaintiff reported associated symptoms of

clumsiness, confusion, memory difficulty, vomiting, and syncope. Id. On

examination, Dr. Sandoz indicated Plaintiff had muscle spasms in her

cervical and lumbar spine, mildly reduced ROM in her cervical spine, and

moderate pain with motion in her lumbar spine. Tr. at 556. He noted Plaintiff

had been compliant with her medication and was responding to current

treatment. Id. Dr. Sandoz assessed post-trauma headache, late effect of

intracranial   injury     without    mention,     cervical   spondylosis     without

myelopathy, and lower back pain. Id. He noted changes on her brain and neck

MRI; recommended neuropsychological testing, an EEG, a nerve conduction

study, and a lumbar spine MRI; and limited Plaintiff to light duty with a 10

pound weight restriction. Id.




                                       19
      On August 15, 2013, Plaintiff returned to Dr. Sandoz. Tr. at 552–54.

Dr. Sandoz continued to rate Plaintiff’s headache and back pain as moderate

to severe. Tr. at 552. Plaintiff reported experiencing headaches daily upon

awakening. Id. Dr. Sandoz noted muscle spasm in Plaintiff’s cervical and

lumbar spine. Tr. at 553. He assessed posttrauma headache, cervical disc

displacement without myelopathy, late effect of intracranial injury without

mention, and back pain. Id. He recommended Plaintiff continue taking

Ultram and noted results of an epidural steroid injection. Id. He continued to

limit Plaintiff to light duty. Id.

      On September 26, 2013, Dr. David Scott (“Dr. Scott”) at Moore

Orthopedics began treating Plaintiff. Tr. at 540–41. Plaintiff reported back,

neck, and leg pain since her March 2013 injury. Tr. at 540. She also

complained of constant tinnitus and headaches. Id. Dr. Scott did not note any

abnormalities on physical examination. Id. He reviewed Plaintiff’s cervical

spine MRI and noted some areas of modest neuroforaminal stenosis, but

nothing that approached a severe level or that he would expect to manifest in

substantial symptoms. Tr. at 541. He took plain films of the cervical and

lumbar spine during the visit. Id. The cervical spine films showed some DDD

and anterior spurring with relative reversal of the normal cervical lordosis.

Id. The lumbar spine films showed some modest DDD and a little facet

                                     20
arthrosis, but no impressive listhesis, fracture, DDD, or other impressive

pathology. Id. Dr. Scott recommended Plaintiff see an ENT for her headaches

and tinnitus. Id. He indicated he did not see anything overwhelming in her

cervical spine, but noted epidural injections may be indicated if her

symptoms did not resolve. Id.

      On October 3, 2013, Plaintiff returned to Dr. Scott with her lumbar

spine MRI. Tr. at 539. Dr. Scott examined Plaintiff and noted good cervical

ROM and a little bit of pain in the soft tissues around the neck in the

paraspinal muscles. Id. Dr. Scott reviewed the cervical and lumbar MRIs and

did not see anything overly impressive concerning central canal or neural

foraminal stenosis. Id. He stated he did not see any reason why Plaintiff

could not return to work, but noted Plaintiff was adamant that she could not

work. Id. Plaintiff’s insistence that she could not work made Dr. Scott

uncomfortable returning her to a place where she was charged with caring for

people, so he indicated he would keep her out of work or at least impose

lifting, pulling, and pushing restrictions to keep her from having

responsibility for lifting or pushing patients. Id.

      From October 11, 2013, to November 22, 2013, Plaintiff was treated by

Dr. Leah Hamoy (“Dr. Hamoy”) at Dynamic Physical Therapy of Florence. Tr.

at 338, 446, 451–54, 457, 459, 464, 466, 468, 470, 472, 477, 479, 480, 482,

                                       21
483–85, 486–88.    Dr. Hamoy noted Plaintiff had made progress and reported

decreased pain following treatments, but her subjective complaints continued

to fluctuate, even without strenuous activities. Id.

      On October 24, 2013, Plaintiff returned to Dr. Scott for an evaluation of

her right hip. Tr. at 537–38. Plaintiff noted her back still hurt and her neck

was causing her some discomfort, but she wanted Dr. Scott to pay closer

attention to her hip. Tr. at 537. Dr. Scott’s physical examination was

unremarkable. Id. He obtained plain films of the right hip and found no signs

of fracture, dislocation, or other bony abnormality; no evidence of femoral

head, neck, or shaft fracture; and no impressive overwhelming signs of

arthritis. Id. Dr. Scott noted Plaintiff seemed generally dissatisfied with her

progress and said he would seek another opinion regarding possible

interventional procedures. Tr. at 537–38.

      On October 29, 2013, Plaintiff returned to Dr. Sandoz. Tr. at 549–51.

She rated her headaches as moderate to severe and her neck pain as

moderate and indicated that both problems had worsened. Tr. at 549.

Plaintiff continued to complain of back pain and memory loss and reported

moderate, persistent dizziness. Id. Plaintiff described the dizziness as an

unstable horizon, occurring spontaneously, aggravated by turning, and

relieved by changing position. Id. She reported experiencing associated

                                      22
symptoms of headache and paresthesias, but denied diplopia. Id. On

examination, Dr. Sandoz indicated muscle spasm in Plaintiff’s cervical spine,

but found no lumbar spine tenderness and normal mobility and curvature.

Tr. at 550. He assessed posttrauma headache, dizziness, lumbar disc

displacement, cervical disc displacement without myelopathy, and late effect

of intracranial injury without mention. Id. He noted Plaintiff’s headache was

not responding to medication and prescribed Elavil and Imitrex. Id. He

indicated Plaintiff   had seen an        ENT, but they      were   awaiting   a

neuropsychological evaluation to determine if further treatment was

warranted for memory loss. Id.

        On November 25, 2013, Dr. Amit Sanghi (“Dr. Sanghi”) at South

Carolina Diagnostic Imaging administered a brain MRI. Tr. at 435–36. He

noted Plaintiff continued to experience headaches on the right side of her

head, hearing loss in her right ear, blurred vision, and changes in her speech.

Tr. at 435. The MRI showed mild diffuse cerebral atrophy, which Dr. Sanghi

noted    may   be   age-related,   and    multiple   punctate   FLAIR1   signal

abnormalities within the deep white matter of the brain in the basal ganglia

and distribution on T2 FLAIR sequences. Id. He found no evidence of mass at


1 Fluid-attenuated inversion recovery (“FLAIR”) imaging is a technique that
forms image contrast based on T1 and T2 relaxation times.

                                     23
the costophrenic (“CP”) angle, specifically the seventh and eighth cranial

nerves. Id.

      On November 27, 2013, Plaintiff saw Dr. John Clavet (“Dr. Clavet”) at

Moore Orthopedics for a second opinion regarding her neck and lower back

pain. Tr. at 533–36. Plaintiff described her neck pain as located on the left

side of the neck at the base of the neck, left upper trap area, 5/10 in severity,

aching and throbbing in characteristic. Tr. at 533. She indicated she did not

have pain radiating down the arms and the pain was aggravated with flexion,

particularly with looking down to read. Id. She reported topical heat,

massage, and a TENS unit provided relief and that physical therapy had

been helpful. Id. Plaintiff described her lower back pain as right-sided

lumbosacral back pain with a radiating component down the back of the leg

to the foot, sharp pain, 4/10 in severity, aggravated with lying in bed, and

alleviated with massage and a TENS unit. Id. She reported she returned to

work on light duty from April 1st through June 8th, but was subsequently

told no further light duties were available. Id.

      Dr. Clavet reviewed Plaintiff’s radiographs. Tr. at 533–34. He noted

Plaintiff’s October 21, 2013 hip films showed enthesopathic changes at

bilateral ASIS; minimal inferior changes with preservation of joint spaces at

the SI joints; unremarkable bilateral hips with intact femoral acetabular

                                      24
joint spacing; and unremarkable frog-leg view of the right hip. Id. Her lumbar

spine films from September 2013 did not show any traumatic changes or

evidence of spondylolisthesis or spondylolysis, and intervertebral disc heights

were well maintained. Tr. at 534. Her lumbar spine MRI from March 2013

showed intact intervertebral disc heights and minimal degenerative disc

changes; patent canal at all levels; mild to moderate left neuroforaminal

narrowing; and no indication of any high-grade stenosis at any level. Id.

Plaintiff’s September 2013 plain films of the cervical spine showed

straightening of the cervical spine with loss of normal cervical lordosis, mild

to moderate spondylitic changes centered at C5–6, and narrowing at the right

C5–6 foramen due to bony osteophytic changes. Id. Her July 2013 cervical

MRI showed mild to moderate degenerative changes centered at C5–6 and

mild to moderate right neuroforaminal narrowing. Id.

      On physical examination of Plaintiff’s cervical spine, Dr. Clavet

indicated Plaintiff experienced moderate tenderness at the base of the neck

extending to the left upper trapezius and achieved chin-to-chest with good

extension and full lateral rotation without significant discomfort. Tr. at 534.

Regarding Plaintiff’s lumbar spine, Dr. Clavet noted palpation of the

thoracolumbar    and    lumbosacral    spine   was   unremarkable;     Plaintiff

experienced a little bit of discomfort with flexion and extension; flexion to 60

                                      25
degrees and extension to 10 degrees beyond neutral. Id. In addition, Dr.

Clavet noted Plaintiff’s right hip ranged well without pain and FABER

(flexion, abduction, and external rotation) testing was negative on the right.

Id.

      Dr. Clavet assessed cervical sprain/strain and lumbar sprain/strain. Tr.

at 535. He reported no acute traumatic changes he would attribute to her

March 2013 injury. Id. Dr. Clavet agreed with Dr. Scott’s treatment plan and

did not recommend any more aggressive neuraxial procedures. Id.

      On December 17, 2013, Plaintiff was seen by Dr. Hopla. Tr. at 492. Dr.

Hopla noted Plaintiff’s head MRI was normal and Plaintiff should probably

see a neurologist about her headaches. Id.

      On January 21, 2014, Plaintiff followed up with Dr. Scott. Tr. at 531–

32. Plaintiff reported her neck and back were feeling a little bit better, but

had persistent radiating pain in her right leg and hip. Tr. at 531. Dr. Scott

performed a physical examination and found negative straight leg raise

bilaterally, good functional knee flexion-extension and hip flexion bilaterally,

mild to modest discomfort with internal and external rotation of the right

hip, and intact sensation to light touch and pressure in her upper and lower

extremities. Id. After examining Plaintiff on multiple occasions, Dr. Scott

could not identify any impressive substantial pathology and said he did not

                                      26
have anything else to offer her for her neck and back. Id. Dr. Scott noted he

offered Plaintiff a therapeutic intra-articular hip injection, which she

declined, and offered a referral to a surgical hip specialist for another

opinion. Id. Dr. Scott stated he felt Plaintiff’s neck and back should not keep

her from working and that she could work without restrictions. Tr. at 531–32.

       On January 24, 2014, Plaintiff followed up with Dr. Sandoz about her

head    injury.   Tr.   at   546–48.      Plaintiff   described   her   symptoms    as

incapacitating. Tr. at 546. She indicated the pain was aggravated by sitting

up   and   sound    and      associated    symptoms      included   clumsiness,    gait

disturbance, headache, irritability, and visual disturbance. Id. Dr. Sandoz

also noted her associated tinnitus and back pain and that she was taking

medication on a daily basis to control her headache and pain. Id. Dr. Sandoz

indicated Plaintiff had muscle spasm in her cervical and lumbar spine,

experienced mild pain with motion in her cervical spine, and experienced

moderate pain with motion in her lumbar spine. Tr. at 547. He assessed

posttrauma headache, lumbar disc displacement, other and unspecified disc

disorder of cervical radiculopathy, and dizziness. Id. He prescribed Imitrex,

Tramadol, and Elavil for her pain and noted she needed to take the Tramadol

on a daily. Id. Dr. Sandoz stated Plaintiff had achieved maximum medical

improvement for her headache and lumbar and cervical disc disease. Id. He

                                           27
said one other option for her headache might be Botox and indicated she

needed a functional capacity evaluation (“FCE”). He noted awaiting a

neuropsychological exam. Id.

      On February 17, 2014, Tracy Hill (“Ms. Hill”), a physical therapist at

Columbia Rehabilitation Clinic, performed an FCE. Tr. at 573–594. Plaintiff

reported an initial pain level of 5/10. Tr. at 573. Her highest pain level during

the exam was an 8/10 with lifting. Id. Ms. Hill found Plaintiff could meet the

demands of limited sedentary to limited light work. Id. Plaintiff tolerated

occasional walking, stairclimbing, kneeling, bending, and reaching. Id. She

did not tolerate occasional squatting or twisting. Id. Plaintiff could lift 9 to 14

pounds at various heights on an occasional basis, carry 13 pounds with two

hands; carry 9 pounds in each hand, and push and pull 10 pounds loaded in a

sled. Id. Plaintiff reported a sitting tolerance of 45 minutes, a standing

tolerance of at least 15 minutes, and a standing/walking tolerance of at least

30 minutes. Id. Ms. Hill observed Plaintiff to sit for a maximal time of 15

minutes, stand for a maximal time of 13 minutes, and stand/walk for a

maximal time of 17 minutes. Id. Plaintiff’s cervical and lumbar ROM were

limited. Id. The results of Plaintiff’s treadmill test placed her in the fair

classification of aerobic capacity and her functional aerobic capacity qualified

her for light work. Id. Ms. Hill noted Plaintiff put forth a consistent effort

                                       28
during the evaluation and she had taken one Ultram two hours prior to

testing and took an Ultram one hour and 40 minutes into testing. Id.

      On May 9, 2014, Plaintiff underwent a neuropsychological evaluation,

performed by Dr. Nicholas Lind (“Dr. Lind”). Tr. at 596–615. Plaintiff

reported experiencing headaches since her March 2013 injury with an

intensity of 8/10 without medication and 3/10 with medication. Tr. at 608.

She also reported decreased sleep, ability to engage in previously enjoyed

activities, energy, and concentration, but denied feelings of guilt or changes

in appetite, irritability, or sex drive. Tr. at 609. Plaintiff acknowledged

apprehension about returning to work, but denied any PTSD symptoms. Id.

She noted a change in her speech pattern after her injury and reported

forgetfulness and eye fatigue when reading. Id. Plaintiff reported injuring her

neck and lower back in an automobile accident approximately 30 years prior

to the evaluation, but denied any dizziness, headaches, or difficulty thinking

associated with it or any other accident. Id. She stated she was diagnosed

with high blood pressure three or four years prior to her injury and indicated

her high blood pressure was controlled with medication. Id. She denied a

history of seizures, but reported involuntary facial twitches since the injury.

Id. Dr. Lind indicated Plaintiff’s mental status appeared normal. Id.




                                     29
     Psychological tests revealed Plaintiff experienced mild levels of

depression,   moderate   levels   of   anxiety,   had   borderline   intellectual

functioning with a full scale IQ of 77, and demonstrated impaired attention

and impulse control and impaired motor coordination. Tr. at 609–10.

     Dr. Lind diagnosed adjustment disorder with mixed anxiety and

depressed mood. Tr. at 611. He stated the results of the testing suggested

mild depression and moderate anxiety. Id. The estimate of premorbid

functioning suggested borderline abilities, but that measure was limited due

to Plaintiff’s poor academic performance and opportunities. Id. He noted

Plaintiff’s borderline memory for visual information may be due to her head

injury, but opined it was not significantly disabling. Id. Dr. Lind found

Plaintiff had met maximum medical improvement for any psychological

symptoms associated with her injury and recommended she continue to use

Elavil for as long as her pain persisted. Id. He concluded there were no

mental health contraindications for Plaintiff to work in any capacity for

which she was otherwise qualified. Id.

     On June 24, 2014, Plaintiff returned to Dr. Sandoz for an evaluation of

her back pain, headache, neck pain, and memory loss. Tr. at 626–29. Plaintiff

reported persistent moderate to severe pain in her lower back, radiating to

the right calf and foot. Tr. at 629. She said her symptoms were aggravated by

                                       30
daily activities and relieved by pain medication. Id. Plaintiff described her

headaches as constant, moderate to severe pressure and throbbing. Id. She

indicated occipital pain radiating anteriorly aggravated by anxiety, head

position, and noise and relieved by prescription drugs. Id. She reported

associated symptoms of dizziness, memory impairment, neck stiffness,

neurological symptoms, and vertigo. Id. Plaintiff indicated her neck pain had

improved and described it as moderate, constant aching and burning in her

bilateral posterior neck and radiating to her upper arms. Id. Plaintiff stated

her symptoms were aggravated by flexion, hyperextension, pushing, walking,

and working and were relieved by narcotic analgesics. Id. She reported

associated symptoms of difficulty sleeping, muscle spasm, numbness, and

tenderness, but denied bladder retention. Id. Plaintiff also complained of

moderate memory loss, with associated symptoms of behavioral changes,

dizziness, headache, neck stiffness, paresthesia, sleep disturbances, speech

difficulty, and tingling. Id. Dr. Sandoz assessed post-trauma headache,

displacement of cervical intervertebral disc without myelopathy, late effect of

intracranial injury without mention of skull fracture, and sciatica due to

displacement of lumbar disc. Tr. at 627–28. He instructed Plaintiff to

continue taking tramadol and amitriptyline for her headaches and stressed

compliance with taking the medication. Tr. at 627.      For her cervical disc

                                     31
displacement, Dr. Sandoz noted Plaintiff should continue with her medication

and conservative therapy. Id. He noted Plaintiff was not a candidate for an

epidural steroid injection because of her diabetes and instructed her to

continue using Lidoderm patches. Id. Dr. Sandoz noted there was no surgical

pathology for Plaintiff’s sciatica, that she was not a candidate for an epidural

steroid injection, and that he had ruled out medications. Id. Dr. Sandoz

indicated Plaintiff had reached maximum medical improvement for her

headache, neck pain, and lower back pain. Tr. at 627–28. He referred

Plaintiff to counseling for her intracranial injury and resulting depressive

symptoms. Tr. at 628.

      On August 24, 2014, Plaintiff participated in an employability analysis

by Cassandra L. Townsend (“Ms. Townsend”), a Vocational Rehabilitation

Consultant. Tr. at 630–48. Plaintiff stated her last day on the payroll at her

previous job was June 20, 2013, and she was terminated on November 1,

2013. Tr. at 630. Plaintiff reported taking Tramadol, Elavil, Imitrex,

Lidocaine   patches,    Synthroid,   Benazepril/HCTZ,      Albuterol   inhaler,

Symbicort, baby aspirin, and Metformin. Tr. at 635. She complained of a

constant right frontal headache somewhat decreased by pain medication. Id.

At the beginning of the assessment, Plaintiff rated her headache pain 4/10

and a 6/10 at the end. Id. Plaintiff reported a constant ringing in her right

                                      32
ear and indicated ENT testing had demonstrated right ear hearing loss. Id.

Plaintiff complained of pain in the back of her right hip and thigh, running

down to the second toe, which was numb. Tr. at 636. She rated that pain a

6/10 toward the beginning of the assessment and a 7/10 toward the end of the

assessment and reported experiencing a gait change. Id. Plaintiff complained

of a shooting pain starting at the center of her back and radiating to the right

side that progressively worsened with sitting. Id. She rated this pain 3/10

toward the beginning of the assessment and 4/10 toward the end of the

assessment. Id. Plaintiff complained of a pressure-like pain, strain, and

constant tightness in her neck that she rated an 8/10 and 6/10. Id. She

reported aching in both shoulders, rated 3/10 toward the beginning of the

assessment and 4/10 toward the end. Id. She stated she had developed a

facial twitch on both sides of her face. Id. She reported experiencing blurry

vision, dizziness, leg weakness, fatigue, and ringing in her right ear. Id.

Plaintiff reported difficulty maintaining concentration, lack of motivation,

slowed mental processing, difficulty remembering little and important things,

losing track of time, being easily distracted, and communicating more slowly,

as well as grasping for words. Id. Plaintiff also reported changes in her

emotions and behaviors, including writing notes to herself, but then losing

them, losing track of conversations, being easily annoyed by others, forgetting

                                      33
to turn off the stove, being short-tempered, experiencing impaired sleep,

feeling more angry than usual, feeling down and depressed, feeling irritable

and anxious, feeling impatient, experiencing a lower libido, and feeling easily

overwhelmed. Id.

      Plaintiff denied participating in any form of home exercise program,

but reported using the following self-help techniques: using a horseshoe neck

pillow for sleep; sleeping with a pillow between her knees; applying an ice

pack to her neck, head, and right hip; using her TENS unit twice a day on her

back, neck, and thigh; engaging in hot bath soaks and hot showers; and

stretching with bands. Id.

      Plaintiff described her quality of sleep as poor and interrupted. Tr. at

637. She reported waking up an average of three times each night and denied

a history of obstructive sleep apnea. Id. Plaintiff indicated she mostly took

care of herself independently, but needed assistance with washing and

styling her hair. Id. She performed minimal household chores, including

making her bed, preparing meals, doing laundry, and changing her bed

linens. Id. She said she could drive approximately 30 minutes before

requiring a rest break, but could remain in a vehicle longer if riding as a

passenger. Id. Plaintiff reported no longer enjoying reading because she could

not find a comfortable position and had trouble concentrating, decreased

                                     34
church attendance, and less frequent visits with friends and family. Id. She

indicated her typical day consists of getting up, taking a shower, eating cereal

for breakfast, sitting in a lounge chair, watching television, listening to the

radio, sitting on the porch, attending appointments, going to the market

occasionally for small items, resting, taking medications, applying her TENS

unit midday, and occasionally attending town meetings on her better days.

Id.

      Plaintiff reported the need to wear trifocal lenses; significant

challenges with reading comprehension and concentration; deficiency in

hearing in her right ear; slowed and less articulate speech; discomfort lifting

a gallon of milk; ability to stand for 10 to 15 minutes; ability to walk for

approximately 20 minutes; ability to sit for approximately 30 minutes;

avoiding steps, stooping and squatting, bending and twisting, and reaching

up and out; not attempting kneeling; ability to comprehend general social

communication for short periods of time; and feeling off balance and if her her

right leg would give way. Tr. at 637–38.

      Ms. Townsend administered the Wide Range Achievement Test

(“WRAT”). Tr. at 641. Plaintiff achieved below average to average scores in

word reading, sentence comprehension, math computation, and reading

composite. Id. She was able to pronounce five letter words and correctly

                                      35
perform    mathematics      calculations,    including      addition,    subtraction,

sequencing, multiplication, division, rounding, and simple algebra. Id.

      After   reviewing    medical   opinions    from    Plaintiff’s    doctors   and

conducting her clinical interview, Ms. Townsend concluded Plaintiff’s

physical capacity range fell within the sedentary to light physical demand

category. Tr. at 644. She also opined Plaintiff had experienced an extensive

degree of loss in transferable occupations as a result of her injuries. Tr. at

646. She noted Plaintiff demonstrated positive work placement features, such

as her high school diploma and education in nursing, ability to gain

employment throughout her adult years, reliable transportation, and her

academic achievement levels in the below average to average range. Id. Ms.

Townsend also noted Plaintiff’s negative placement features included her

residence in a county with an unemployment rate higher than the national

and state average, borderline tested intelligence, and her dependence on

Tramadol, Lidocaine patches, Elavil, and Imitrex. Tr. at 647. Ms. Townsend

also noted Plaintiff had been terminated from two positions and would have

to deal with the stigma attached to those terminations. She also noted

Plaintiff’s history of arrest and pending jury trial. Id.

      Ms. Townsend opined Plaintiff’s injuries significantly jeopardized her

employability and that she should consider participating in services offered

                                       36
by the South Carolina Vocational Rehabilitation Department. Id. She stated

if Plaintiff’s symptoms improved, she was deemed eligible for services, and if

she successfully addressed her chronic pain and stamina concerns, she may

become employable as a customer complaint clerk. Tr. at 648. Ms. Townsend

said Plaintiff would need to improve her ability to deal with stress and have

more cognitive clarity, which may require that she participate in

psychotherapy to help control the impact of stress on her pain. Id.

       On November 18, 2014, Plaintiff returned to Dr. Sandoz with

complaints of headache and dizziness. Tr. at 680–82. She described her

headache pain as moderate to severe and her dizziness as moderate. Tr. at

680. Dr. Sandoz did not find any abnormalities in his physical exam. Tr. at

681.   He   assessed   posttrauma     headache,    displacement       of   cervical

intervertebral disc without myelopathy, dizziness, and late effect of

intracranial injury without mention of skull fracture. Id. Plaintiff reported no

significant improvement with Tramadol, but indicated she had been taking

codeine for a cough that was also improving her headache and neck pain. Id.

Dr. Sandoz prescribed Tylenol with codeine. Id. He attributed her dizziness to

inner ear damage and instructed Plaintiff to continue with meclizine and

exercises. Id. He noted awaiting input from psychiatry on Plaintiff’s

intracranial injury and resulting symptoms. Id.

                                      37
      On November 21, 2014, Dr. Sandoz gave sworn testimony regarding

Plaintiff’s medical treatment in connection with her workers compensation

claim. Tr. at 746–60. At some point during Plaintiff’s treatment, she reported

difficulty performing her activities of daily living (ADLs”), which prompted

Dr. Sandoz to recommend a psychiatric and neuropsychological evaluation to

assess the possibility of underlying depression, trauma, or traumatic brain

injury. Tr. at 748. He testified all of the conditions he was treating were

controlled with treatment or were at maximum medical improvement. Tr. at

748, 750. He opined Plaintiff had suffered a brain injury to the bilateral

frontal region, despite a lack of evidence on CT or MRI. Tr. at 752.

      On December 8, 2014, Plaintiff followed up with Dr. Acaylar on her lab

results and hypertension and for a refill of Symbicort. Tr. at 726–29. He

noted her chronic headache was stable with her current medication, her

diabetes was controlled, her exudative pharyngitis was resolved, and her

hypertension was controlled. Id. He prescribed Janumet for diabetes, Exforge

for hypertension, Dexilant for GERD, and Flagyl for the H. pylori infection.

Id.

      On February 27, 2015, Dr. Sandoz treated Plaintiff for headaches. Tr.

at 677–79. Plaintiff reported her headaches were worse, occurring daily, and

moderate to severe. Tr. at 677. She indicated her symptoms were aggravated

                                      38
by exercise, head position, noise, and stress, and she denied any relieving

factors. Id. Plaintiff reported associated symptoms of blurred vision,

dizziness, memory impairment, neck stiffness, neurological symptoms,

performance changes, photophobia, visual aura, and paresthesia. Id. Dr.

Sandoz    assessed     posttrauma   headache,    displacement    of   cervical

intervertebral disc without myelopathy, late effect of intracranial injury

without mention of skull fracture, and sciatica due to displacement of lumbar

disc. Tr. at 678. He noted her therapy was not relieving her pain symptoms,

and he prescribed gabapentin. Id.

      On April 13, 2015, Plaintiff followed-up with Dr. Acaylar regarding her

diabetes. Tr. at 716–18. Plaintiff complained of depression and numbness in

her right toes. Tr. at 716. She reported she had not been taking the Kazano

for her diabetes and did not want to take anything with metformin. Id. Dr.

Acaylar noted Plaintiff presented with depressed mood, difficulty falling and

staying asleep, excessive worry, and restlessness. Id. He also noted Plaintiff

had not taken her blood pressure medication that day. Tr. at 717. He

assessed uncontrolled hypertension, uncontrolled diabetes mellitus, and

GERD. Tr. at 716. He prescribed benazepril for hypertension and indicated

she should follow up again in two months. Id. He prescribed Actos and

Glipizide for diabetes. Id.

                                     39
      On May 18, 2015, Plaintiff returned to Dr. Sandoz regarding her

memory loss, neck pain, and headache. Tr. at 673–76. She described

experiencing behavioral changes, difficulty with ADLs, falling, headache,

neck stiffness, restlessness, and sleep disturbances. Tr. at 673. She denied

agitation, ataxia, bladder incontinence, bowel dysfunction, chorea, confusion,

dizziness, fever, gait disturbances, hallucinations, hyperacusis, mood swings,

paresthesia, personality change, speech difficulty, tingling, tremors, and

visual disturbances. Id. She also reported going into rooms and not knowing

why she went there and having gone to places she did not know how. Id.

      Plaintiff reported her neck pain was moderate and had worsened. Id.

She described the pain as aching, occurring daily, located in the bilateral

posterior neck, and radiating to both upper arms. Id. She indicated the pain

was aggravated by driving, exertion, flexion, hyperextension, pushing,

rotation, walking, and working. Id. Plaintiff denied any relieving factors. Id.

She described experiencing difficulty sleeping, muscle spasm, numbness,

tenderness, tingling, and weakness in her neck. Id. She denied experiencing

bladder dysfunction not spinal related, bladder incontinence, bladder

retention, bowel dysfunction not spinal related, bowel incontinence, bowel

retention, decreased mobility, dermatomic rash, dysphagia, incoordination,




                                     40
joint pain, loss of balance, muscle atrophy, rash, sexual dysfunction, and

weight loss. Id.

      Plaintiff described her headache as pressure and squeezing on the

frontal left, frontal right, and occipital that was aggravated by head position

and could be relieved with prescription drugs. Id. She indicated that she

experienced daily, worsening headaches daily and the condition had

worsened. Id. She reported experiencing memory impairment and neck

stiffness associated with the headaches. Id. She denied experiencing

associated dizziness, fever, and personality change. Id.

      Dr. Sandoz noted Plaintiff had a muscle spasm in her cervical spine

and was in moderate distress, but found no other abnormalities on physical

examination. Tr. at 675. He assessed post-trauma headache, other and

unspecified disc disorder of cervical region, sciatica due to displacement of

lumbar disc, and late effect of intracranial injury without mention of skull

fracture. Id. Plaintiff reported gabapentin had not helped, so Dr. Sandoz

indicated she should wean off of gabapentin and start diclofenac. Id. He

ordered an MRI of Plaintiff’s cervical spine and somatosensory testing of both

arms and legs. Id. He noted Plaintiff’s sciatica was causing left leg pain and

her hip pain had worsened. Id. He indicated he would set up an orthopedic

consultation. Id. Dr. Sandoz also noted he would review Plaintiff’s new

                                      41
neuropsychological evaluation to adjust her medications or begin a

psychotherapy trial. Id.

      On May 22, 2015, Dr. Lind testified regarding Plaintiff’s treatment in

connection with her workers’ compensation claim. Tr. at 761–92. He testified

people who experience chronic pain and anxiety are more likely to experience

inattention than people with organic brain injuries. Tr. at 764. He walked the

attorneys through his report and each test performed. Tr. at 765–775. Dr.

Lind stated he thought Plaintiff’s low intelligence score was attributable to

pain and anxiety. Tr. at 774.

      On May 29, 2015, Dr. James Thesing (“Dr. Thesing”) administered an

MRI of Plaintiff’s cervical spine. Tr. at 671–72. Dr. Thesing found incidental

demonstration of mild to moderate mucosal thickening in the maxillary

sinuses; heterogeneous enlargement of the left thyroid lobe; mild modic

endplate changes with vertebral body marrow signal, which he noted was

normal for Plaintiff’s age; mild to moderate facet arthropathy throughout;

severe DDD at C5–6; and mild to moderate DDD at C4–5 and C6–7. Tr. at

671. He found a tiny central disc protrusion at C2–3 and no stenosis. Id. At

C3–4, he found a minimal disc bulge with no stenosis. Id. At C4–5, he found

the presence of a shallow central disc osteophyte complex and more

prominent left central endplate osteophytes that merged with uncovertebral

                                     42
hypertrophy to produce severe left C5 neural foraminal stenosis. Id. He

indicated there was mild central canal and no right neural foraminal stenosis

at that level. Id. At C5–6, he found mild posterior discovertebral ridging,

predominantly bony with mild central canal stenosis asymmetric to the right.

Id. He indicated prominent uncovertebral hypertrophy resulted in moderate

right and mild left neural foraminal stenosis. At C6–7, he found a small

central disc protrusion and mild disc bulge. Id. He indicated there was no

central canal stenosis and mild left and no right neural foraminal stenosis at

that level. Id. At C7–T1, he found the disc was intact and no stenosis. Id.

      Dr. Thesing’s impression included mild central canal and severe left

neural foraminal stenosis at C4–5; severe DDD at C5–6, with mild central

canal stenosis asymmetric to the right with moderate right and mild left

neural forminal stenosis; and small central disc protrusion at C6–7 without

central canal stenosis and with mild left C7 foraminal stenosis. Tr. at 671–72.

      On October 8, 2015, Plaintiff followed up with Dr. Sandoz about her

headaches. Tr. at 668–70. Plaintiff described her headache pain as pressure,

squeezing, and throbbing located on the frontal right and ocular right with

posterior radiation. Tr. at 668. She indicated her symptoms were aggravated

by exercise, head position, noise, and stress and relieved by prescription

medication. Id. She reported experiencing associated neck stiffness and

                                      43
photophobia and denied experiencing blurred vision, clear sinus drainage,

dizziness, double vision, fever, hemianopsia, loss of consciousness, memory

impairment,     nausea,    neurological     symptoms,    performance     changes,

personality change, phonophobia, scintillations, scotoma, upper respiratory

infection like symptoms, vertigo, vision loss, and vomiting. Id.

      Dr. Sandoz found Plaintiff was moderately distressed, obese, had a

muscle spasm in her cervical spine, and seemed depressed. Tr. at 669–70. He

assessed chronic posttraumatic headache, not intractable, and noted Plaintiff

was doing fair with her medications, which included Imitrex, Lidoderm

patches, and diclofenac. Tr. at 670. He stressed compliance with taking

medicine, indicated Plaintiff should continue with therapy, and noted he may

consider an MRI if her symptoms persisted. Id.

      On November 17, 2015, returned to Dr. Acaylar for a follow-up

appointment regarding her diabetes, hypertension, and joint pain. Tr. at 696–

700. Dr. Acaylar indicated Plaintiff’s diabetes was stable and she was

compliant with her medications and following up. Tr. at 697. He added

Plaintiff’s sedentary lifestyle to her list of diabetes risk factors. Id. Plaintiff

reported taking her hypertension medication, but stated she had not taken it

that day. Id. Dr. Acaylar indicated her hypertension was stable. Id. Plaintiff

reported a constant, fluctuating ache and dull pain in her neck and hips,

                                       44
without radiation. Id. She stated her pain was aggravated by movement,

walking, and standing and not relieved by anything. Id. She reported

experiencing associated decreased mobility and limping and denied joint

instability, numbness, spasms, swelling, tingling in the arms or legs, and

weakness. Id.

      Dr. Acaylar examined Plaintiff and found her cervical spine was tender

and she had mild pain with motion. Tr. at 699. Plaintiff experienced mild

tenderness in her lumbar spine and had mildly-reduced ROM. Id. Plaintiff

had weak left hip muscles, no tenderness on the right, moderately reduced

ROM on the left, and mildly reduced ROM on the right. Id. Dr. Acaylar

assessed uncomplicated type 2 diabetes mellitus, uncontrolled hypertension,

cervicalgia, and chronic hip pain. Tr. at 696. He noted Plaintiff was receiving

bloodwork that day, counseled Plaintiff on diet and exercise, recommended

physical therapy for Plaintiff’s neck pain, and increased Plaintiff’s tramadol

dosage for her hip pain. Id.

      On January 18, 2016, Plaintiff returned to Dr. Sandoz for evaluation of

her back pain and headaches. Tr. at 806–09. She reported worsening sharp,

tingling pain in her back radiating to her buttocks. Tr. at 807. She indicated

her pain was aggravated by movement, positioning, twisting, flexing, and

extending and relieved by rest, changing position, and medication. Id. She

                                     45
reported experiencing associated symptoms of numbness of the legs and feet

and tingling. Id. Plaintiff reported experiencing the following symptoms

associated with her head injury: loss of consciousness, headache, dizziness,

blurred vision, balance problems, sensitivity to noise, feeling slowed down,

difficulty concentrating, difficulty remembering, confusion, irritability, and

feeling more emotional. Id. Plaintiff reported muscle aches, muscle weakness,

arthralgia and joint pain, back pain, depression, and sleep disturbance. Id.

      Dr. Sandoz     noted   Plaintiff    was   obese,   depressed,   experienced

tenderness and decreased ROM in her cervical spine, expressed pain with

flexion and extension, and had decreased ROM in her low back. Tr. at 807–

08. Dr. Sandoz assessed chronic posttraumatic headache, traumatic brain

injury, late effect of traumatic injury to brain, and lumbar spondylosis. Tr. at

808. He instructed Plaintiff to continue her medications, and encouraged her

to exercise more. Id. He noted he made Plaintiff aware that noncompliance

with therapy would result in discharge and not providing any further

treatment with medication. Id. He placed her on light duty restrictions with

no prolonged bending, reaching, stooping, twisting, or sitting more than 30

minutes to one hour. Id. He also included a weight restriction of 20 pounds.

Id.




                                         46
      On February 4, 2016, Plaintiff followed up with Dr. Acaylar regarding

her diabetes, hypertension, chronic hip pain, and neck pain. Tr. at 692–95.

Dr. Acaylar noted Plaintiff’s hypertension and diabetes were stable and she

was not experiencing any new problems associated with her chronic hip pain.

Tr. at 693. Plaintiff reported moderate sharp, throbbing pain in the bilateral

posterior neck. Id. She also complained of some hearing loss with tinnitus in

the right ear and asked to see an ENT. Id. Dr. Acaylar examined Plaintiff

and found mildly reduced ROM in her cervical spine, tenderness and

moderately reduced ROM in her lumbar spine, and weak hip muscles

bilaterally. Tr. at 694. He assessed tinnitus, hearing loss, cervicalgia,

uncomplicated type 2 diabetes mellitus, and uncontrolled hypertension. Tr. at

692. He referred Plaintiff to an ENT and to Otolaryngology for the tinnitus

and hearing loss. Id. Plaintiff did not want to use Actos for her diabetes, so

Dr. Acaylar stopped Actos and increased her Glipizide. Id. He noted if her

diabetes was still not controlled, he would add Januvia. Id.

      On April 18, 2016, Plaintiff returned to Dr. Sandoz, who evaluated her

for back pain, head injury, headache, and neck pain. Tr. at 802–04. Plaintiff

reported the symptoms from her head injury increased with physical and

mental activity. Tr. at 803. She reported her headache pain was 8/10,

throbbing, pounding, sharp, and stabbing and indicated associated symptoms

                                     47
of nausea and sensitivity to light. Id. She noted she was under stress. Id.

Plaintiff reported burning, sharp pain in her neck with numbness, tingling,

pain, and weakness in the arms. Id. Dr. Sandoz found Plaintiff was obese,

depressed, had tenderness and decreased ROM in her cervical spine, and had

pain with extension and flexion and decreased ROM in her low back. Id. He

continued to assess chromic post-traumatic headache, traumatic brain injury,

late effect of traumatic injury to brain, and lumbar spondylosis. Tr. at 804.

He noted her low back pain was not being controlled with Tramadol,

prescribed Nucynta, and instructed Plaintiff to continue taking Meloxicam.

Id.

      On May 18, 2016, Plaintiff had a follow-up appointment with Dr.

Acaylar regarding her diabetes, hypertension, headaches, neck pain, and

hyperlipidemia. Tr. at 819–23. Dr. Acaylar noted Plaintiff’s diabetes was

stable and her hypertension was worsening. Tr. at 820. Plaintiff reported

moderate headaches and denied aggravating or relieving factors. Id. She

described her neck pain as moderate and unchanged. Id. Dr. Acaylar

indicated Plaintiff was adhering to her medication and follow-up instructions

for her hyperlipidemia and diabetes, but not adhering to diet and exercise

instructions for either. Id. On examination, he found Plaintiff appeared

anxious and had mild pain with motion in her cervical spine. Tr. at 822. Dr.

                                    48
Acaylar assessed uncomplicated type 2 diabetes mellitus, uncontrolled

hypertension, cervicalgia, intractable migraine without status migrainosus,

and unspecified hyperlipidemia. Tr. at 819. He indicated he suspected

Plaintiff’s neck pain was anxiety-related. Id. He prescribed Zecuity for her

headaches, noted she was receiving bloodwork that day, and continued

Plaintiff on her medications. Id.

      On August 12, 2015, December 16, 2015, May 19, 2016, and June 21,

2016, Plaintiff underwent a neuropsychological evaluation by Dr. Alexandr

Sasha Federer (“Dr. Federer”). Tr. at 793–98. Plaintiff reported experiencing

a half a minute of retrograde amnesia and two minutes of anterograde

amnesia directly after her injury. Tr. at 793. She reported ongoing

posttraumatic headaches, which she rated 8/10; constant pain in her back,

leg, and neck; ringing in her ear; blurry vision; insomnia; and problems with

her short-term memory, concentration, and ability to focus. Id. Subjectively,

Plaintiff stated she felt she was 40% of her previous self. Id. She reported

experiencing anhedonia, depression, increased irritation, fatigue, and social

isolation. Id. Dr. Federer described Plaintiff’s mood as low-grade depression

and stated her main preoccupation and limitation was her high pain level. Id.

      Dr. Federer stated Plaintiff had difficulty with pain limitations and had

to cancel appointments because of her level of pain that day. Tr. at 794. He

                                     49
noted Plaintiff’s ability to sustain attention for longer periods of time was

limited due to the pain she was experiencing. Id. Plaintiff frequently had to

get out of the chair and walk to regulate her pain. Id. Also, Plaintiff’s neck

pain increased when she had to sustain focus on paper and pencil tasks. Id.

Plaintiff presented with an adequate effort and did not show signs of

malingering. Id. During the evaluation, Plaintiff did not present with any

thought disorder, her sensorium was clear, her speech was fluent and goal

oriented, and her mood was somewhat depressed, but she did not present

with heightened anxiety. Id. Plaintiff was pessimistic and anxious about her

future and her ability to return to a more functional status. Id. She expressed

frustration with the lack of treatment she had received and her difficulties

working with the workman’s compensation program. Id.

      Dr. Federer administered the Weschler Adult Intelligence Scale –

Edition IV (“WAIS-IV”). Tr. at 795–96. He noted that this is the same test Dr.

Lind administered one year prior during his evaluation and compared the

results. Tr. at 796. Dr. Federer found Plaintiff’s IQ to be in the low to average

range, whereas Dr. Lind found her to be in the borderline range. Id. Dr.

Federer stated the discrepancy could have resulted from Dr. Lind’s

administration of all his testing in one day and Plaintiff’s consequent fatigue,

pain, and difficulty sustaining her efforts. Id. The greatest difference in the

                                      50
results was in Plaintiff’s processing speed, where Plaintiff scored low to

average. Id. Dr. Federer noted processing speed is influenced by depression,

experiencing pain, and medication, but also, is known to be the most sensitive

indicator of brain injury. Id. He indicated the most telling and realistic sign

of Plaintiff’s intellectual functioning prior to her accident were the jobs she

maintained in her adult years. Id. He found it quite likely that Plaintiff

would have gained one more point, bumping her up to average intelligence, if

she had experienced less stress and pain on the day of her testing. Tr. at 797.

      To assess Plaintiff’s memory, Dr. Federer administered the California

Verbal Learning Test – Second Edition. Id. Plaintiff’s memory performance

was lower than when it was tested by Dr. Lind. Id. Plaintiff demonstrated

poor auditory attention span, which Dr. Federer suggested could be the result

of her head injury and/ or depression. Id. Plaintiff had a good learning curve,

even though it was in the low or below average range. Id. Plaintiff’s long

recall was within the normal range. Id. However, Plaintiff did not

demonstrate semantic clustering, which usually assists with the quality of

recall. Id. She had good effort in learning the task, and there were no

indications of malingering on her memory performance. Id. Plaintiff’s

memory self-rating scale results were worse than her actual performance. Id.

Plaintiff perceived that her memory on the whole is much worse than it ever

                                      51
has been, and she had very serious concerns about her memory performance.

Id. Dr. Federer indicated this was likely a reflection of her depression and

negative self-evaluation resulting from her injury. Id.

      Dr. Federer used the Personality Assessment Inventory, Beck

Depression    Inventory,    and    Structured     Inventory    of    Malingered

Symptomatology (“SIMS”) to evaluate Plaintiff’s psychological functioning.

Id. These instruments indicated Plaintiff was experiencing significant

distress and was particularly concerned about her physical functioning. Id.

She saw her life as severely disrupted by a variety of physical problems and

reported a number of difficulties, consistent with significant depressive

experience. Id. Plaintiff’s depression seemed to manifest itself in affective and

physiological signs of depression. Id. Plaintiff admitted to feelings of sadness,

loss of interest in normal activities, and loss of sense of pleasure in things

that she previously enjoyed. Id. Plaintiff also showed disturbance in her sleep

patterns, decreased energy level and sexual interest, and loss of appetite. Id.

The tests indicated psychomotor slowing. Id. The data obtained from SIMS

did not indicate malingering or exaggeration of psychiatric symptoms. Tr. at

797–98. Plaintiff had a higher elevation of symptoms of amnestic disorder,

correlating with her own perception that her memory difficulties are greater

than objective measurements suggest. Tr. at 798.

                                      52
      Dr. Federer concluded the intellectual testing indicated there had been

some mild recovery in Plaintiff’s cognitive status. However, he stated

Plaintiff’s IQ was lower than one would expect given her previous academic

and   vocational   accomplishments.    Id.   Dr.   Federer   stated   Plaintiff’s

psychological status had deteriorated with the prolonged coping with pain

and resulting depression. Id. It was not possible for him to discern which of

the cognitive difficulties in her functioning resulted from the head injury and

which resulted from pain and depression. Id. He noted one would expect

recovery within a year from a mild head injury and would not expect

persistent cognitive deficits. Id. Dr. Federer opined Plaintiff’s status had

clearly changed since her injury and she would not be able to sustain work-

related activities for any long period of time. Id. He stated Plaintiff’s low

processing speed would be detrimental in functioning in such a high demand

profession as nursing, where physical and mental dexterity is required to

perform the profession safely. Id. He recommended pain management and

individual psychotherapy for her depression. Id.

      On July 13, 2016, Plaintiff returned to Dr. Sandoz for a follow-up

appointment regarding her back pain, head injury, headache, and neck pain.

Tr. at 799–801. Plaintiff reported the right side of her back seemed to be

getting worse and that her neck was still hurting. Tr. at 800. Plaintiff’s blood

                                      53
pressure was 159/87 and her weight was 230 pounds. Id. Dr. Sandoz

continued his assessment of traumatic brain injury, chronic posttraumatic

brain injury, lumbar spondylosis, and cervical spondylosis. Tr. at 800–01. He

noted he was awaiting a cervical spine MRI and instructed Plaintiff to

continue her current medications. Tr. at 801.

      On August 25, 2016, Dr. Acaylar followed up on Plaintiff’s diabetes and

hypertension and evaluated Plaintiff for complaints of chest discomfort and

asthma. Tr. at 810–14. He noted Plaintiff’s diabetes and hypertension were

stable. Tr. at 811. Plaintiff described her chest discomfort as minimal and

stated her symptoms had improved. Id. She did not complain of any pain and

reported the discomfort was associated with headache and myalgia. Id. Dr.

Acaylar stated Plaintiff’s asthma was allergic and seasonal and her

symptoms had stabilized. Id. Dr. Acaylar assessed uncontrolled hypertension,

unspecified hyperlipidemia, GERD without esophagitis, unspecified chest

pain, uncomplicated asthma, uncontrolled type 2 diabetes mellitus without

complication, and myalgia. Tr. at 810. He switched Plaintiff to amlodipine

with valsartan for hypertension; prescribed omeprazole for GERD; performed

an ECG and stress test and stated the chest pain was likely GERD; switched

her back to Symbicort for asthma, per her request; and referred her to

Ophthalmology for diabetic eye care. Id.

                                     54
    C.      The Administrative Proceedings

            1.     The Administrative Hearing

                   a.    Plaintiff’s Testimony

      At the hearing on October 11, 2016, Plaintiff testified she last worked

answering the telephone. Tr. at 39–40. She said she worked as an LPN at

the PD Center for Disability, Bayada Nurse, and Nurse Finders. Tr. at 40. At

GEICO, she was an insurance claims representative, processing medical

claims in a sedentary setting. Id. She said she would carry at the most a

couple of files and spent a lot of time on the phone and the computer

analyzing claims. Tr. at 41. Plaintiff stated she is being treated by Dr. Sandoz

and goes to HopeHealth. Id. Plaintiff testified she took a few liberal arts

courses, but did not obtain a degree other than an LPN. Tr. at 42.

      Plaintiff said that she has her driver’s license, but can only drive for

short distances and time because she is fearful of being someplace and not

remembering where she was, as well as having discomfort from pain in her

left shoulder, legs, thigh, back, and neck. Id.

      She testified that she had a workplace injury on March 1, 2013, where

she was attacked by a patient to whom she was dispensing medication. Tr. at

43. She testified she had staples placed in her head, her neck and back hurt,

and she had a hematoma for a long time. Tr. at 43–44. She testified that

                                       55
three years later, she still has neck and back pain. Tr. at 44. She said she can

never get rid of her pain, but obtains short-term relief from lying down and

taking medication. Id. Plaintiff said she sleeps a lot to reduce the pain. Id.

She testified her pain limits her from doing her chores. Tr. at 44–45. She

cannot stand for a long time when she cooks, is unable to lift objects, or do

heavy chores. Tr. at 45. She said the heaviest object she can carry is a gallon

of milk, but she has to carry it close to her to make it more comfortable. Id.

She classified her pain in her neck most of the time as a 6 out of 10 and her

pain in her back as 4 out of 10 with pain medicine. Tr. at 45–46. Plaintiff said

her lower back hurts works when she sits, such that she can only sit for 15 to

20 minutes before it becomes more uncomfortable. Id. at 46. She testified that

her walking is very changed, and she has a limping gait. Id. She testified she

could only walk 20 minutes or so before she gets tired, has pain in her back

and neck, and has to sit to relax. Tr. at 46–47. She said she could only stand

in one place for 10 or 15 minutes. Tr. at 47. She stated she uses three

lidocaine patches once a day. Tr. at 47–48. She also stated that she uses

Nucynta once every eight hours, her TENS unit at least twice a day for 20

minutes on her lower back and her legs. Tr. at 48. She testified the Nucynta

makes her very groggy and she sleeps for a half an hour to an hour after a

Nucynta dose. Tr. at 48–49.      Plaintiff testified she takes Sumatriptan, a

                                      56
medication for migraines, which she gets at least once or twice a week that

causes pounding across her forehead and nausea. Tr. at 49. She stated the

migraines require her to lie down for two hours. Tr. at 50. She also stated she

has had a constant headache since the injury, but it is not like the

intermittent migraines. Id. Plaintiff testified that her injury affected her

brain, including her memory, concentration, and focus. Id. She testified she is

no longer able to do a lot of book reading as before, but she reads small

newspaper and magazine articles, if at all. Id. She testified she was an avid

reader, but that since her injury, it is painful to read for long because she

cannot look down for more than a couple of minutes. Tr. at 50–51. She also

stated she does not watch television much because shows are lengthy and she

cannot get through a whole 30 to 60 minute show. Tr. at 51. She stated

movies are “out of the question” because of her problems with focus,

concentration, pain, and discomfort. Id.

      Plaintiff testified she grows potted plants and can water them for about

ten to fifteen minutes before taking a break. Tr. at 52. She said she usually

falls asleep while taking a break. Id. She testified she can make light meals

like simple soups or eggs, and tries to dust, but keeps the bed unmade

because she is in and out of the bed. Tr. at 52–54. She said she lives alone

and her sister and children help her around the house. Tr. at 53. She testified

                                     57
her sister drove her to the hearing. Id. She said she does small loads, but the

bigger pieces of laundry are done by her sister. Id.

      Plaintiff testified she has asthma symptoms and uses two inhalers, one

for colds and a daily inhaler to prevent trouble breathing. Tr. at 54. She

stated she is not around smoke or heavy scent. Id. She estimated lying down

for pain relief at least three or four times a day for twenty minutes to an hour

each time. Id. She testified that she takes medication at night to sleep, but

that she is still up and down every three hours or so because of soreness in

her hip and legs. Tr. at 55. She is waiting for a referral to a specialist through

worker’s compensation. Id. She said her hip problem started on the left, but

subsequently, both hips became involved. Id. Plaintiff testified that she also

suffers from depression and feels worthless, unable to do the things that she

used to do, and lacking energy. Id.

      Aside from seeing her sister and doctor, Plaintiff testified that when

she has a good day, she attends a church service once or rarely twice a

month. Tr. at 55–56. She testified that she has ringing in her right ear that is

a distracting nuisance and is not relieved with pain medication. Tr. at 56.

                  b.     Vocational Expert Testimony

      Vocational Expert (“VE”) J. Adger Brown, Jr., reviewed the record and

testified at the hearing. Tr. at 57–60. The VE categorized Plaintiff’s PRW as a

                                       58
practical nurse as semi-skilled, SVP of 4, medium, DOT number 354.374-010;

and an insurance clerk as skilled, SVP of 5, sedentary, DOT number

214.362.022. Tr. at 57. The ALJ described a hypothetical individual of

Plaintiff’s vocational profile who could perform medium work except no

climbing ladders, ropes, or scaffolds; must avoid working at unprotected

heights; must avoid concentrated exposure to smoke, fumes, odors, dust, gas,

and poor ventilation. Tr. at 57. The VE testified that the hypothetical

individual could perform Plaintiff’s PRW. Tr. at 57–58.

      The ALJ described a second hypothetical individual that was identical

to the first hypothetical, except was limited to light work. The VE testified

that the hypothetical individual could perform Plaintiff’s PRW as an

insurance agent, even with a sedentary limitation. Tr. at 58. If the

hypothetical individual were off task for 20% of the eight-hour work day on a

consistent basis, the VE testified there would be no jobs available. Tr. at 59.

      In response to questions by Plaintiff’s counsel, the VE testified that an

individual needing a sit-stand option (alternating every 15 or 20 minutes

with five minutes in between sitting and standing) would not be employable

because the VE assumes a five minute break every 20 minutes. Id.




                                      59
            2.    The ALJ’s Findings

      In his decision dated March 2, 2017, the ALJ made the following

findings of fact and conclusions of law:

      1.    The claimant meets the insured status requirements of the Social
            Security Act through June 30, 2018.
      2.    The claimant has not engaged in substantial gainful activity
            since March 1, 2013, the alleged onset date (20 CFR 404.1571 et
            seq.).
      3.    The claimant has the following severe impairments: degenerative
            disc disease (DDD), asthma, and insulin dependent diabetes
            mellitus (IDDM) (20 CFR 404.1520(c)).
      4.    The claimant does not have an impairment or combination of
            impairments that meets or medically equals one of the listed
            impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
            404.1520(d), 404.1525 and 404.1526).
      5.    After careful consideration of the entire record, the undersigned
            finds that the claimant had the residual functional capacity to
            perform light work as defined in 20 CFR 404.1567(b) except with
            some limitations. Due to postural limitations, the claimant
            cannot climb ladders, ropes, or scaffolds. Due to environmental
            limitations, the claimant must avoid working at unprotected
            heights. Additionally, the claimant must avoid concentrated
            exposure to smoke, fumes, odors, dust, gases, and poor
            ventilation.
      6.    The claimant is capable of performing past relevant work as a
            practical nurse and insurance clerk. This work does not require
            the performance of work-related activities precluded by the
            claimant’s residual functional capacity. (20 CFR 404.1565).
      7.    The claimant has not been under a disability, as defined in the
            Social Security Act, from March 1, 2013, through the date of this
            decision (20 CFR 404.1520(g)).

Tr. at 13–27.




                                      60
II.   Discussion

      Plaintiff alleges the Commissioner erred for the following reasons:

      1)    the ALJ did not correctly asses the severity of Plaintiff’s physical
            and mental impairments or consider the combined effect of her
            impairments;

      2)    the ALJ erred in finding Plaintiff had the RFC to perform light
            work because her physical and mental limitations and her
            inability to sustain work activity made her unable to perform this
            type of work;

      3)    the ALJ erred in giving little weight to Plaintiff’s treating
            medical providers;

      4)    the ALJ’s step 4 finding was ambiguous and his hypothetical
            question to the VE was insufficient; and

      5)    the ALJ erred in not proceeding to step 5.

      The Commissioner counters that substantial evidence supports the

ALJ’s findings and that the ALJ committed no legal error in his decision.

      A.    Legal Framework

            1.     The Commissioner’s Determination-of-Disability Process

      The Act provides that disability benefits shall be available to those

persons insured for benefits, who are not of retirement age, who properly

apply, and who are under a “disability.” 42 U.S.C. § 423(a). Section

423(d)(1)(A) defines disability as:

      the inability to engage in any substantial gainful activity by
      reason of any medically determinable physical or mental

                                      61
      impairment which can be expected to result in death or which
      has lasted or can be expected to last for at least 12 consecutive
      months.

42 U.S.C. § 423(d)(1)(A).

      To facilitate a uniform and efficient processing of disability claims,

regulations promulgated under the Act have reduced the statutory definition

of disability to a series of five sequential questions. See, e.g., Heckler v.

Campbell, 461 U.S. 458, 460 (1983) (discussing considerations and noting

“need for efficiency” in considering disability claims). An examiner must

consider the following: (1) whether the claimant is engaged in substantial

gainful activity; (2) whether she has a severe impairment; (3) whether that

impairment meets or equals an impairment included in the Listings;2 (4)




2 The Commissioner’s regulations include an extensive list of impairments
(“the Listings” or “Listed impairments”) the Agency considers disabling
without the need to assess whether there are any jobs a claimant could do.
The Agency considers the Listed impairments, found at 20 C.F.R. part 404,
subpart P, Appendix 1, severe enough to prevent all gainful activity. 20
C.F.R. § 404.1525. If the medical evidence shows a claimant meets or equals
all criteria of any of the Listed impairments for at least one year, she will be
found disabled without further assessment. 20 C.F.R. § 404.1520(a)(4)(iii). To
meet or equal one of these Listings, the claimant must establish that her
impairments match several specific criteria or are “at least equal in severity
and duration to [those] criteria.” 20 C.F.R. § 404.1526; Sullivan v. Zebley, 493
U.S. 521, 530 (1990); see Bowen v. Yuckert, 482 U.S. 137, 146 (1987) (noting
the burden is on claimant to establish his impairment is disabling at Step 3).

                                      62
whether such impairment prevents claimant from performing PRW;3 and (5)

whether the impairment prevents her from doing substantial gainful

employment. See 20 C.F.R. § 404.1520. These considerations are sometimes

referred to as the “five steps” of the Commissioner’s disability analysis. If a

decision regarding disability may be made at any step, no further inquiry is

necessary. 20 C.F.R. § 404.1520(a)(4) (providing that if Commissioner can

find claimant disabled or not disabled at a step, Commissioner makes

determination and does not go on to the next step).

      A claimant is not disabled within the meaning of the Act if she can

return to PRW as it is customarily performed in the economy or as the

claimant actually performed the work. See 20 C.F.R. Subpart P, §

404.1520(a), (b); Social Security Ruling (“SSR”) 82-62 (1982). The claimant

bears the burden of establishing her inability to work within the meaning of

the Act. 42 U.S.C. § 423(d)(5).

      Once an individual has made a prima facie showing of disability by

establishing the inability to return to PRW, the burden shifts to the

Commissioner to come forward with evidence that claimant can perform


3In the event the examiner does not find a claimant disabled at the third step
and does not have sufficient information about the claimant’s past relevant
work to make a finding at the fourth step, he may proceed to the fifth step of
the sequential evaluation process pursuant to 20 C.F.R. § 404.1520(h).

                                     63
alternative work and that such work exists in the regional economy. To

satisfy that burden, the Commissioner may obtain testimony from a VE

demonstrating the existence of jobs available in the national economy that

claimant can perform despite the existence of impairments that prevent the

return to PRW. Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). If the

Commissioner satisfies that burden, the claimant must then establish that

she is unable to perform other work. Hall v. Harris, 658 F.2d 260, 264–65

(4th Cir. 1981); see generally Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987)

(regarding burdens of proof).

            2.    The Court’s Standard of Review

      The Act permits a claimant to obtain judicial review of “any final

decision of the Commissioner [] made after a hearing to which he was a

party.” 42 U.S.C. § 405(g). The scope of that federal court review is narrowly-

tailored to determine whether the findings of the Commissioner are

supported by substantial evidence and whether the Commissioner applied

the proper legal standard in evaluating the claimant’s case. See Richardson

v. Perales, 402 U.S. 389, 390 (1971); Walls, 296 F.3d at 290 (citing Hays v.

Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990)).

      The court’s function is not to “try these cases de novo or resolve mere

conflicts in the evidence.” Vitek v. Finch, 438 F.2d 1157, 1157–58 (4th Cir.

                                     64
1971); see Pyles v. Bowen, 849 F.2d 846, 848 (4th Cir. 1988) (citing Smith v.

Schweiker, 795 F.2d 343, 345 (4th Cir. 1986)). Rather, the court must uphold

the Commissioner’s decision if it is supported by substantial evidence.

“Substantial evidence” is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson, 402 U.S. at 390,

401; Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005). Thus, the court

must carefully scrutinize the entire record to assure there is a sound

foundation for the Commissioner’s findings and that her conclusion is

rational. See Vitek, 438 F.2d at 1157–58; see also Thomas v. Celebrezze, 331

F.2d 541, 543 (4th Cir. 1964). If there is substantial evidence to support the

decision of the Commissioner, that decision must be affirmed “even should

the court disagree with such decision.” Blalock v. Richardson, 483 F.2d 773,

775 (4th Cir. 1972).

      B.    Analysis

            1.    Severity and Combination of Impairments

      Plaintiff argues the ALJ erred in failing to find her depression/anxiety,

memory problems, difficulties with concentration, and migraine headaches

were severe impairments. [ECF No. 15 at 22]. Plaintiff further argues the

ALJ failed to consider the combined effect of her impairments in determining

her ability to work. Id. at 20–21.

                                     65
      The Commissioner argues Plaintiff’s memory problems, headaches,

neck pain, back pain, and mental health impairments were not severe. [ECF

No. 16 at 22]. The Commissioner contends the ALJ considered all of

Plaintiff’s impairments in determining the RFC. Id.

      A finding of a single severe impairment at step two of the sequential

evaluation process is enough to ensure that the factfinder will progress to

step three. See Carpenter v. Astrue, 537 F.3d 1264, 1266 (10th Cir. 2008)

(“[A]ny error here became harmless when the ALJ reached the proper

conclusion that [claimant] could not be denied benefits conclusively at step

two and proceeded to the next step of the evaluation sequence.”). Therefore,

this court has found no reversible error where the ALJ does not find an

impairment severe at step two provided that he considers that impairment in

subsequent steps. See Washington v. Astrue, 698 F. Supp. 2d 562, 580

(D.S.C. 2010) (collecting cases); Singleton v. Astrue, No. 9:08-1982-CMC,

2009 WL 1942191, at *3 (D.S.C. July 2, 2009).

      When a claimant has multiple impairments, the statutory and

regulatory scheme for making disability determinations, as interpreted by

the Fourth Circuit, requires the ALJ to consider the combined effect of these

impairments in determining the claimant’s disability status. See Walker v.

Bowen, 889 F.2d 47, 50 (4th Cir. 1989); see also Saxon v. Astrue, 662 F. Supp.

                                     66
2d 471, 479 (D.S.C. 2009) (collecting cases in which courts in this District

have reiterated the importance of the ALJ’s explaining how he evaluated the

combined effects of a claimant’s impairments). “As a corollary to this rule, the

ALJ must adequately explain his or her evaluation of the combined effects of

the impairments.” Id.

      However, “the adequacy requirement of Walker is met if it is clear from

the decision as a whole that the Commissioner considered the combined effect

of a claimant’s impairments.” Brown v. Astrue, C/A No. 0:10-CV-1584-RBH,

2012 WL 3716792 (D.S.C. Aug. 28, 2012) citing Green v. Chater, 64 F.3d 657,

1995 WL 478032, at *3 (4th Cir. 1995).

      The ALJ found Plaintiff’s severe impairments included DDD, asthma,

and insulin dependent diabetes mellitus. Tr. at           15. He specified that

hypothyroidism, migraine headaches, tinnitus, hypertension, and obesity

were non-severe impairments, explaining that none of the medical records

specified   that   these   impairments     caused   any   significant   functional

limitations, and the objective medical evidence indicated that these

impartments were well treated. Id. Although the ALJ did not explicitly

address whether Plaintiff’s traumatic brain injury was a severe or non-severe

impairment, he addressed this impairment in his decision, indicating

Plaintiff’s exanimation following her work injury and the diagnostic findings

                                      67
from the MRI scans of her brain indicated normal, unremarkable, or mild

findings. Tr. at 20–21, 23–24.

      In addressing Plaintiff’s depression and anxiety, her memory problems,

and difficulty concentrating, considered singly and in combination, the

ALJ found these impairments did             not    cause      more    than   minimal

limitations in the Plaintiff’s ability to perform basic mental work activities

and were therefore nonsevere. Tr. at 15. The ALJ found Plaintiff had no

limitations in understanding, remembering or applying information; social

functioning; concentration, persistence or pace; or ADLs explaining Plaintiff’s

medical records, function reports, and testimony did not support any

limitations. Tr. at 16–17. The ALJ concluded that Plaintiff’s mental

impairments were nonsevere because they caused no more than mild

limitations in any of the functional areas. Tr. at 17.

      The ALJ found Plaintiff did not have an impairment or combination of

impairments that met or medically equaled the severity of one of the listed

impairments. Id. The ALJ noted none of Plaintiff’s treating or examining

physicians have mentioned findings equivalent in severity to the criteria of

any listed impairment, nor does the evidence show medical findings that are

the same or equivalent to any listing. Tr. at 17–18. The ALJ further

explained he “considered the       implied        assertion    from   the claimant’s

                                       68
representative that the claimant has an intellectual disorder as contemplated

by the revised Listing 12.05 (Intellectual Disorder).”     Tr. at 18. The ALJ

found

        there was no evidence that the claimant’s 77 FSIQ manifested in
        childhood. Instead, her school records indicate higher functioning
        (Exhibit 17E). Additionally, the claimant testified that she
        worked as a licensed nurse for years, which also indicates higher
        functioning. Finally, the newly revised Listing 12.05 does not
        contemplate any FSIQ testing scores lower than 75, and even
        that must be accompanied by other deficits in adaptive
        functioning, which are not present here.

Id.

        The undersigned finds the ALJ adequately assessed Plaintiff’s severe

and non-severe impairments. The ALJ provided a rational explanation for his

conclusions as to which impairments were severe and which were not,

explaining that some of Plaintiff’s alleged impairments were not supported by

documentary evidence and that others imposed no more than minimal

limitations. See Tr. at 14–17.

        The undersigned further finds the ALJ properly considered the

combined effects of Plaintiff’s impairments. A review of the decision as a

whole indicates the ALJ considered all of Plaintiff’s impairments and

imposed restrictions based upon their individual and cumulative effects.

Because the ALJ cited adequate evidence to support his finding that



                                       69
Plaintiff’s combination of impairments were not disabling, the undersigned

finds the ALJ did not err in assessing the combined effect of Plaintiff’s

physical and mental impairments. See Tr. at 14–18.

            2.    RFC

      A claimant’s RFC represents the most she can still do despite her

limitations. 20 C.F.R. § 404.1545(a). It must be based on all the relevant

evidence in the case record and should account for all of the claimant’s

medically-determinable impairments. Id. The RFC assessment must include

a narrative discussion describing how all the relevant evidence in the case

record supports each conclusion and must cite “specific medical facts (e.g.,

laboratory findings) and non-medical evidence (e.g., daily activities,

observations).” SSR 96-8p, 1996 WL 374184 at *7 (1996). The ALJ must

determine the claimant’s ability to perform work-related physical and mental

abilities on a regular and continuing basis. Id. at *2. He must explain how

any material inconsistencies or ambiguities in the record were resolved. Id. at

*7. “[R]emand may be appropriate . . . where an ALJ fails to assess a

claimant’s capacity to perform relevant functions, despite contradictory

evidence in the record, or where other inadequacies in the ALJ’s analysis

frustrate meaningful review.” Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir.

2015), citing Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013).

                                      70
                  a)    Ability to Perform Light Work

      Plaintiff argues the ALJ erred in concluding she was capable of

performing light work. [ECF No. 15 at 22]. She maintains the ALJ did not

consider the medical and vocational evidence and testimony that her pain is

exacerbated by walking and standing. Id. at 22–23. Plaintiff further contends

the ALJ erred in failing to include any mental limitations in his RFC. Id. at

24. Plaintiff argues the side effects of her medication, such as drowsiness,

and her inability to focus and concentrate, together with her depression and

anxiety, make her unable to complete work tasks. Id. Plaintiff states these

limitations are supported by Drs. Sandoz, Lind, and Federer’s treatment

notes and Ms. Townsend and Mr. Brown’s vocational reports and

observations and should have been considered in her RFC. Id.

      The Commissioner argues substantial evidence supports the ALJ’s

conclusion that Plaintiff had the ability to perform limited light work based

on multiple medical opinions and vocational evidence. [ECF No. 16 at 23–28].

      The ALJ noted Plaintiff testified she is fearful, depressed, and does not

have much energy, and has difficulty remembering and concentrating due to

her head injury. Tr. at 15. Plaintiff testified she lives independently, is able

to drive short distances, perform light household chores, watch television,

take care of her plants, visit with her sister and children, and attend church

                                      71
services once or twice a month. Tr. at 15, 19. Plaintiff stated she has pain

symptoms in her left shoulder, legs, thighs, back, and neck, and that she

obtains short term relief from her symptoms by laying down and taking her

medications, which make her groggy. Tr. at 19. Plaintiff further testified

“she is able to carry a half gallon of milk, she is able to sit for 15–20 minutes

before becoming uncomfortable, walk for 20 minutes with an unsteady gait,

and stand for only 10 to 15 minutes due to pain in her back.” Id.

      The ALJ discussed the objective findings and medical opinions of

record. See Tr. at 20–26. In March to May 2013, Dr. Perez-Garcia noted very

minimal to no pain during Plaintiff’s ROM examinations and she stated

Plaintiff could return to desk work only. Tr. at 20.    On March 6, 2013, Dr.

Parke reviewed a CT scan of Plaintiff’s head and he assessed Plaintiff with a

left laceration fracture with no findings of posttraumatic contusion, mass,

or hemorrhages intracranially, and no underlying hematoma or calvarial

fracture. Id. On March 24, 2013, Dr. Burnett examined Plaintiff and found

her unremarkable with normal gait. Tr. at 21. On March 27, 2013, Dr. Parke

reviewed a MRI image of Plaintiff’s lumbar spine and assessed her with no

evidence of fracture or lumbar compressive discopathy, moderate thoracic

degeneration at Tll-12 with mild foraminal narrowing due to disc bulging and

spondylosis, and left sided mild disc degeneration and annular bulging at L2-

                                      72
3 and L3-4. Id. From June 3, 2013, to October 8, 2015, Dr. Sandoz examined

Plaintiff and noted she had normal and unremarkable physical examinations,

including normal lumbar spine findings, but noted cervical and lumber

muscle spasms, decreased deep tendon reflexes, displacement of cervical

intervertebral disc without myelopathy, cervical spine tenderness, decreased

range of motion, and lurching gait. Tr. at 22–23. On July 1, 2013, Dr. Gordin

reviewed Plaintiff’s MRI scans of her spine and assessed her with multilevel

spondylotic   changes, but without focal disc herniation or severe central

stenosis noted. Tr. at 21. On October 29, 2013, Dr. Sandoz opined Plaintiff

could return to work performing light work with no repetitive bending of the

neck and no lifting more than 10 pounds. Tr. at 22. On November 25, 2013,

Dr. Hoopla reviewed MRI scans of Plaintiff’s brain and assessed Plaintiff’s

diagnostic findings as unremarkable. Tr. at 21. On January 24, 2014, Dr.

Scott found Plaintiff’s examination was unremarkable except for hip findings

and noted she had improvement with physical therapy and other treatment.

Tr. at 21–22. Dr. Scott opined Plaintiff should be able to work without

restrictions. Tr. at 22. On May 9, 2014, Dr. Lind examined Plaintiff, noting

she had no obvious mental impairments, she was fully oriented, and her

affect was appropriate. Tr. at 15. He diagnosed Plaintiff with adjustment

disorder with mixed anxiety, depressed mood, and a Global Assessment of

                                    73
Functioning (“GAF”) score of 60. Id. Dr. Lind noted Plaintiff’s testing only

indicated mild depression and moderate anxiety. Id. On September 2, 2014,

Ms. Townsend completed an employability analysis that noted Plaintiff was

independent in her self-care, able to drive, and performed light household

chores, despite some difficulty in concentrating. Tr. at 25–26. HopeHealth

records from November 17, 2014, to August 25, 2016, revealed normal

examinations, but noted bursitis, bilateral knee weakness with mildly

reduced ROM and limping gait. Tr. at 23. On December 17, 2015, Mr. Brown

opined Plaintiff would not be able “to perform any type of work on a

sustained basis, eight hours a day, five days a week, as is required in work

employment.” Tr. at 25. In 2016, Dr. Federer performed a neuropsychological

examination and he assessed Plaintiff with a composite FSIQ of 89, but

explained that Plaintiff’s IQ appeared to be lower “than one would expect”

given her accomplishments. Tr. at 16. Dr. Federer opined Plaintiff would

recover from her head injury without persistent cognitive deficits. Id. Dr.

Federer diagnosed Plaintiff with depression     and recommended Plaintiff

manage    her   depression   with   pain    management     and    individual

psychotherapy. Id.

     The ALJ stated he assessed Plaintiff’s RFC based on her medical

records, the other evidence of record, her testimony, and the limitations

                                    74
imposed by her impairments individually and in combination, the medical

opinions on file, the medical consultant opinion evidence and vocational

evidence. Tr. at 18–26. He found Plaintiff’s statements concerning the

intensity, persistence and limiting effects of her symptoms were not entirely

consistent with the medical evidence and other evidence in the record.       Tr.

at 23. He explained he found Plaintiff’s symptoms affect her ability to work

only to the extent they can reasonably be accepted as consistent with the

objective medical and other evidence. Id.

      The ALJ gave great weight to medical consultants Drs. Boland and

Slooten’s opinions that Plaintiff did not have severe impairments and Dr.

Walker’s opinion that Plaintiff’s impairments limited her to the medium

exertional range of work. Tr. at 25. He found Drs. Boland and Wooten’s

opinions were based on specialized program knowledge, were supported by

Plaintiff’s treatment history, and consistent with the evidence as a whole. Id.

He gave partial weight to Dr. Scott’s opinion that Plaintiff could work

without restrictions, little weight to Dr. Sandoz’s opinion that Plaintiff could

perform light duty with some limitations, and no weight to Mr. Brown’s

opinion that Plaintiff could not perform any work, explaining Mr. Brown’s

opinion was on an issue reserved to the Commissioner. Tr. at 22, 25. The ALJ

found Plaintiff had an unremarkable treatment history and indicated

                                      75
Plaintiff’s symptoms were improved when she was complaint with her

treatment regime. Tr. at 26.      He stated he considered all the available

evidence and adopted several accommodations and found Plaintiff had the

RFC to perform light work, with no climbing ladders, ropes, or scaffolds, no

working at unprotected heights, and no concentrated exposure to smoke,

fumes, odors, dust, gases, and poor ventilation. Tr. at 18, 26.

      The undersigned finds the ALJ provided an extensive narrative

discussion, citing specific medical facts and opinions and non-medical

evidence, to support his RFC. Tr. at 18–26. The ALJ considered Plaintiff’s

allegations regarding her physical and mental limitations, but rejected them

as inconsistent with the objective evidence and medical opinions of record.

Therefore, he satisfied his burden under SSR 96-8p to explain how any

material inconsistencies or ambiguities in the record were resolved. Based on

the ALJ’s thorough explanation and the absence of any unresolved

inconsistencies in the record, the undersigned finds that substantial evidence

supports his finding that Plaintiff had the RFC to perform light work, with no

climbing ladders, ropes, or scaffolds, working at unprotected heights, and no

concentrated exposure to smoke, fumes, odors, dust, gases, and poor

ventilation.




                                      76
            b)    Ability to perform sustained work activities

      Plaintiff argues her pain, medication side effects, inability to

concentrate, and her need for unscheduled breaks during the day limit her

ability to persist in the work setting and to have regular attendance. [ECF

No. 15 at 25].

      The Commissioner argues the ALJ implicitly found Plaintiff had the

ability to work an eight hour day when he found Plaintiff could perform a

limited range of light work. [ECF No. 16 at 28–29].

      “The RFC assessment must first identify the individual’s functional

limitations or restrictions and assess his or her work-related abilities on a

function-by-function basis, including the functions in paragraphs (b), (c), and

(d) of 20 C.F.R. 404.1545 and 416.945.”4 SSR 96-8p, 1996 WL 374184 at *7

(1996). “Only after that may RFC be expressed in terms of the exertional

levels of work, sedentary, light, medium, heavy, and very heavy.” Id. at *1.




4  Paragraph (b) addresses physical abilities, such as sitting, standing,
walking, lifting, carrying, pushing, pulling, reaching, handling, stooping, and
crouching. 20 C.F.R. § 404.1545(b) and § 416.945(b). Paragraph (c) addresses
mental abilities, such as understanding, remembering, and carrying out
instructions and responding appropriately to supervision, coworkers, and
work pressures in a work setting. Id. Paragraph (d) addresses other abilities
affected by impairments, such as skin impairments; epilepsy; impairments to
vision, hearing, or other senses; and impairments that impose environmental
restrictions. Id.

                                     77
Despite this language in SSR 96-8p, the Fourth Circuit has declined to adopt

“a per se rule requiring remand when the ALJ does not perform an explicit

function-by-function analysis.” See Mascio, 780 F.3d at 636.

         Addressing Plaintiff’s testimony, the ALJ noted Plaintiff stated she had

difficulty concentrating, was able to sit for 15–20 minutes before becoming

uncomfortable, could walk for 20 minutes with an unsteady gait, and stand

for 10 to 15 minutes due to pain in her back. Tr. at 15, 19. Plaintiff also

testified she lays down three times a day, for 20 minutes to one hour a day,

for pain relief, and stated her medication makes her groggy. Tr. at 19. In

rejecting Plaintiff’s allegations about how her pain symptoms, medication

side effects, and inability to concentrate affected her abilities to persist

during her ADLs, the ALJ determined the totality of the evidence suggested

her impairments limited her to light work. Tr. at 23, 26. However, he did not

individually address her ability to sustain work on a regular and continuing

basis.

         This court has found that that a RFC determination may properly

contain implicit findings that Plaintiff was physically able to work an eight-

hour day. Holbrooks v. Colvin, No. 8:13-2220-RMG, 2015 WL 760021, at *19

(D.S.C. Feb. 20, 2015), citing Hines v. Barnhart, 453 F.3d 559, 563 (4th Cir.

2006) (“In light of SSR 96-8p, [the ALJ’s] conclusion [that Plaintiff could

                                        78
perform a range of sedentary work] implicitly contained a finding that

[Plaintiff] physically is able to work an eight hour day.”); Depover v.

Barnhart, 349 F.3d 563, 567 (8th Cir. 2003) (holding that the ALJ implicitly

found claimant was not limited in the areas of sitting, standing, and walking

when he specifically addressed in the RFC the functions in which he found a

limitation); see also Robinson v. Astrue, No. 10-185-DCN-BHH, 2011 WL

4368416, at *8 (D.S.C. Feb. 18, 2011) (“To the extent the function-by-function

quality of the analysis leaves something to be desired in terms of

thoroughness, the Court would agree with the defendant that the limitation

to light work implicitly includes a finding that the plaintiff could stand or

walk off and on for a total of approximately six hours of an eight-hour

workday and a finding that the plaintiff could occasionally perform the

postural activities of climbing ramps/stairs, balancing, stooping, kneeling,

crouching, and crawling), adopted by 2011 WL 4368396 (D.S.C. Sept. 19,

2011).

      A job falls in the “[l]ight work” category when it “involves lifting no

more than 20 pounds at a time with frequently lifting or carrying of objects

weighing up to 10 pounds” and “requires a good deal of walking or standing”

or “sitting most of the time with some pushing and pulling of arm or leg

controls.” 20 C.F.R. § 404.1567(b) and § 416.967(b). “Since frequent lifting or

                                     79
carrying requires being on one’s feet up to two-thirds of a workday, the full

range of light work requires standing or walking, off and on, for a total of

approximately 6 hours of an 8-hour workday.” SSR 83-10. Thus, in limiting

Plaintiff to light work, the ALJ implicitly found that she was capable of

lifting and carrying up to 10 pounds frequently and up to 20 pounds

occasionally and standing and walking for up to six hours in an eight-hour

workday. See 20 C.F.R. § 404.1567(b) and § 416.967(b); SSR 83-10.

      In rejecting Plaintiff’s specific allegations, the ALJ cited examination

findings, objective test results, medical opinions, Plaintiff’s ADLs and

included a narrative discussion describing how all the relevant evidence

supported his conclusions. See SSR 96-8p; See Supra. The undersigned finds

the ALJ cited substantial evidence to support his conclusion that Plaintiff’s

pain symptoms, medication side effects, and inability to concentrate would

not result in frequent unscheduled breaks and absenteeism as she alleged,

but would instead allow her to perform light work, with no climbing ladders,

ropes, or scaffolds, working at unprotected heights, and no concentrated

exposure to smoke, fumes, odors, dust, gases, and poor ventilation. In light of

the foregoing, the undersigned finds the ALJ adequately accounted for

Plaintiff’s pain symptoms and inability to concentrate in assessing her

abilities to perform sustained work activity.

                                      80
            3.      Medical Opinions and Findings

      In undertaking review of the ALJ’s treatment of a claimant’s treating

sources, the court focuses its review on whether the ALJ’s opinion is

supported by substantial evidence, because its role is not to “undertake to re-

weigh conflicting evidence, make credibility determinations, or substitute

[its] judgment for that of the [Commissioner].” Craig v. Chater, 76 F.3d 585,

589 (4th Cir. 1996).

                     a)   Dr. Sandoz

      Plaintiff argues the ALJ erred in giving little weight to the medical

opinions of her treating orthopedist Dr. Sandoz. [ECF No. 15 at 25]. Plaintiff

contends Dr. Sandoz indicated repeatedly in his notes that she had severe

neck, low back, and upper and lower extremity pain that was exacerbated by

prolonged standing, walking, and exertion. Id. at 26. Plaintiff argues the ALJ

dismissed Dr. Sandoz’s opinion “with the thin excuse that the opinions were

part of a worker’s compensation case that was several years old at the time of

the hearing.” Id.

      ALJs must consider all medical opinions of record.              20 C.F.R. §

404.1527(b) and § 416.927(b). The regulations direct ALJs to accord

controlling weight to treating physicians’ medical opinions that are well-

supported   by      medically-acceptable    clinical   and   laboratory   diagnostic

                                       81
techniques and that are not inconsistent with the other substantial evidence

of record. 20 C.F.R. § 404.1527(c)(2) and § 416.927(c)(2).

      However, “the rule does not require that the testimony be given

controlling weight.” Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1992) (per

curiam). The ALJ has the discretion to give less weight to the opinion of a

treating physician when there is “persuasive contrary evidence.” Mastro v.

Apfel, 270 F.3d 171, 176 (4th Cir. 2001). Furthermore, “Opinions on some

issues . . . are not medical opinions . . . but are, instead, opinions on issues

reserved to the Commissioner because they are administrative findings that

are dispositive of a case; i.e., that would direct the determination or decision

of disability.” 20 C.F.R. § 404.1527(d). “Opinions that you are disabled” are

among those reserved to the Commissioner. 20 C.F.R. § 404.1527(d)(1). The

law does not give “any special significance to the source of an opinion on

issues reserved to the Commissioner.” 20 C.F.R. § 404.1527(d)(3).            “[A]

treating physician’s opinion is only entitled to such . . . deference when it is a

medical opinion.” Curler v. Comm’r of Soc. Sec., 561 F. App’x 464, 471 (6th

Cir. 2014) citing Turner v. Comm’r of Soc. Sec., 381 F. App’x 488, 492–93. “If

the treating physician instead submits an opinion on an issue reserved to the

Commissioner—such as whether the claimant is disabled, unable to work, the

claimant’s RFC, or the application of vocational factors—his decision need

                                       82
only ‘explain the consideration given to the treating source’s opinion.’” Id.

citing Johnson v. Comm’r of Soc. Sec., 535 F. App’x 498, 505 (6th Cir. 2013)

(quoting SSR 96-5p).

      If the treating physician’s opinion is not entitled to controlling weight,

“[c]ourts evaluate and weigh medical opinions pursuant to the following non-

exclusive list: (1) whether the physician has examined the applicant, (2) the

treatment relationship between the physician and the applicant, (3) the

supportability of the physician’s opinion, (4) the consistency of the opinion

with the record, and (5) whether the physician is a specialist.” Johnson, 434

F.3d at 654; see 20 C.F.R. § 404.1527(c).

      In assigning little weight to Dr. Sandoz’s opinion, the ALJ discussed

the objective findings and medical opinions of Dr. Sandoz. See Tr. at 22–23.

On June 3, 2013, Dr. Sandoz examined Plaintiff with cervical and muscle

spasms, but also noted mostly normal findings including no motor weakness,

intact balance and gait, intact coordination, normal fine motor skills, and

preserved deep tendon reflexes. Tr. at 22. The ALJ noted that during her

follow up appointment, Plaintiff complained of difficulty ambulating and

requiring assistance with ADLs, however the ALJ found her examinations

remained normal except for decreased deep tendon reflexes. Id. The ALJ

explained that in subsequent examinations, Plaintiff’s deep tendon reflexes

                                      83
were once again examined normally despite Plaintiff’s continued complaints

of problems. Id. The ALJ noted Dr. Sandoz’s October 29, 2013, opinion that

Plaintiff “could return to work performing light duty with no repetitive

bending of the neck and no lifting more than 10 pounds.” Id. The ALJ

explained he gave this opinion little weight because the opinion was over

three years old and was made in relation to Plaintiff’s worker’s compensation

claim and went to an issue reserved to the Commissioner. Id.       The ALJ

further explained he considered Dr. Sandoz’s examination findings in making

his RFC determination. Id. In 2014, Dr. Sandoz referred Plaintiff to physical

therapy and in a letter dated February 17, 2014, the physical therapist

opined Plaintiff could perform light to sedentary work with additional

postural limitations. Tr. at 23. The ALJ noted he gave this February 17,

2014 opinion no weight, as it was not from an approved medical source and

was tied to Plaintiff’s workers compensation claim, but he noted the opinion

was not entirely inconsistent with the accommodations defined at finding five

within his decision. Id. On June 24, 2014, Dr. Sandoz noted Plaintiff had no

surgical pathology. Tr. at 22. The ALJ observed Dr. Sandoz continued to treat

Plaintiff conservatively with medications after she continued to complain of

symptoms, including cervical and lumbar spine spasms. Id. On November 18,

2014, the ALJ noted Plaintiff was assessed with displacement of cervical

                                    84
intervertebral disc   without myelopathy, however,       Plaintiff’s physical

examinations remained normal. Id. The ALJ noted Plaintiff’s examinations

by Dr. Sandoz continued to be unremarkable including normal lumbar spine

findings. Id. On May 29, 2015, Dr. Sandoz referred Plaintiff for an updated

MRI scan, and Plaintiff was assessed with mild central canal and severe left

neural foraminal stenosis at C4-5, severe DDD at C5-6 mild stenosis

bilaterally, and with a small central disc protrusion C6-7 without central

canal stenosis with mild left C7 foraminal stenosis. Id. The ALJ observed Dr.

Sandoz continued to treat Plaintiff in 2016, and his treatment notes indicate

he treated Plaintiff primarily with medication, including Lioderm patches.

Tr. at 23. The ALJ noted that although Plaintiff continued to complain of

severe pain symptoms, Dr. Sandoz’s physical examinations of Plaintiff

remained unremarkable, only indicating cervical spine tenderness, decreased

ROM, and lurching gait. Id. The ALJ explained he relied on the evidence in

the record, including treatment notes from Drs. Sandoz and Scott, in

determining Plaintiff’s severe impairments resulted in some limitations, but

the limitations were not as significant as Plaintiff alleged and would not

preclude all work. See generally Tr. at 18–26.

     The undersigned finds that to the extent Plaintiff argues the ALJ

should have given controlling weight to Dr. Sandoz’s opinion concerning her

                                     85
ability to work, Plaintiff is incorrect, as this opinion is on a matter that is

reserved to the Commissioner and is therefore not entitled to controlling

weight. See 20 C.F.R. § 404.1527(d)(3) and § 416.927(d)(3).

      In light of evidence the ALJ considered Dr. Sandoz’s impressions at

multiple stages of the adjudicative process and credited them, in part, in

assessing Plaintiff’s severe impairments and RFC, the undersigned finds the

ALJ properly evaluated Dr. Sandoz’s medical opinion. The undersigned finds

the restrictions included in the RFC assessment and the ALJ’s finding that

Plaintiff was not disabled was not contrary to the medical opinions in the

record.

                  b)    Drs. Lind and Federer

      Plaintiff also contends the ALJ sought to ignore the treating specialist

opinions of Drs. Lind and Federer because they were given many years before

her hearing. [ECF No. 15 at 27]. Plaintiff argues diagnostic findings and

neuropsychological testing support these doctors’ opinions and therefore their

opinions should have been given controlling weight. Id. at 28.

      If a treating source’s medical opinion is “well-supported and not

inconsistent with the other substantial evidence in the case record, it must be

given controlling weight[.]” SSR 96-2p. However, “[a] non-treating source is

‘a physician, psychologist, or other acceptable medical source who has

                                     86
examined you but does not have, or did not have, an ongoing treatment

relationship with you.’” Simila v. Astrue, 573 F.3d 503, 514 (7th Cir. 2009)

(citing 20 C.F.R. § 404.1502, finding that the ALJ properly determined that a

physician who examined claimant once at the behest of claimant’s attorney

was a non-treating source). Non-treating source opinions are not entitled to

controlling weight, but “the ALJ must follow SSA rules requiring

consideration of the background and expertise of the experts, the supporting

evidence in the record for the opinions and consistency of the opinions.”

Bryant ex rel. Bryant v. Barnhart, 63 F. App’x 90, 95 (4th Cir. 2003) (citing

SSR 96-6p).

     The ALJ discussed Dr. Lind’s May 9, 2014 psychological evaluation of

Plaintiff, noting Dr. Lind found she had no obvious mental impairments. Tr.

at 15. The ALJ observed Dr. Lind assessed Plaintiff with a FSIQ of 77, but

noted Plaintiff did not have “evidence of dysfunction with the higher-level

skills.” Id. The ALJ explained he considered Plaintiff’s GAF score of 60 and

all of the relevant evidence and weighed them as required by §§ 20 CFR

404.1527(c), 416.927(c), and SSR 06-03p. Id. The ALJ also noted Dr. Lind

provided a deposition to the South Carolina Workers’ Compensation

Commission regarding Plaintiff’s worker’s compensation case in which he

opined Plaintiff had reached maximum medical improvement for her work

                                    87
related injury and found she possessed at least “an average level of

intelligence.” Id.

      The ALJ noted Dr. Federer’s neuropsychological evaluation of Plaintiff

in which he assessed Plaintiff with a FSIQ of 89, which was in the low-

average range, opining her IQ appeared to be lower “than one would expect”

given her accomplishments. Tr. at 16. The ALJ also noted Dr. Federer’s

opinion that Plaintiff would recover from her mild head injury without

persistent cognitive deficits. Id. The ALJ found Dr. Federer’s opinions were

not entirely inconsistent with his conclusion that Plaintiff’s mental

impairments were nonsevere. Id.

      The ALJ noted Dr. Lind diagnosed Plaintiff with mild depression and

moderate anxiety, and Dr. Federer diagnosed Plaintiff with depression and

recommended she manage her depression with pain management and

individual psychotherapy. Tr. at 15–16. The ALJ observed there was no

evidence in the record Plaintiff attended recurring psychotherapy or

counseling with a mental health professional. Id.

       As an initial matter, the undersigned notes Drs. Lind and Federer

performed psychological evaluations of Plaintiff but did not have an ongoing

treatment relationship with her. Accordingly, their opinions were not entitled

to controlling weight. See Bryant ex rel. Bryant, 63 F. App’x at 95. A review

                                     88
of the ALJ’s decision demonstrates he adequately considered Dr. Lind’s and

Federer’s opinions and explained his reasons for giving their opinions little

weight. See Tr. at 16–17 (discussing evidence that supported a finding that

Plaintiff had no restrictions in understanding, remembering or applying

information; no restrictions in social functioning; no restrictions in

concentrating, persisting, or maintaining pace; and no restrictions in ADLs);

Tr. at 15 (summarizing Plaintiff’s testimony); Tr. at 16 (discussing Plaintiff’s

lack of treatment history with a mental health professional); Tr. at 15–16

(noting Drs. Lind and Federer offered their opinions several years prior in

Plaintiff’s worker compensation claim where the issue was whether Plaintiff

could return to her work as a nurse). The undersigned finds Plaintiff’s

argument concerning deficiencies in the ALJ’s evaluation of Drs. Lind and

Federer’s opinions to be without merit.

            4.    Improper Hypothetical

      Plaintiff argues the ALJ asked the VE a legally insufficient

hypothetical because it did not accurately reflect all of her physical and

mental limitations. [ECF No. 15 at 29]. The Commissioner contends the

hypothetical question to the VE was sufficient. [ECF No. 16 at 29].

      At step five of the sequential evaluation, the Commissioner bears the

burden to provide proof of a significant number of jobs in the national

                                      89
economy that a claimant could perform. Walls, 296 F.3d at 290. The VE’s

testimony is offered to assist the ALJ in meeting this requirement. Walker v.

Bowen, 889 F.2d 47, 50 (4th Cir. 1989) (citation omitted). For a VE’s opinion

to be relevant, “it must be based upon a consideration of all other evidence in

the record . . . and it must be in response to proper hypothetical questions

which fairly set out all of claimant’s impairments.” Johnson, 434 F.3d at 659

(quoting Walker, 889 F.2d at 50); see also English v. Shalala, 10 F.3d 1080,

1085 (4th Cir. 1993). An ALJ has discretion in framing hypothetical questions

as long as they are supported by substantial evidence in the record, but the

VE’s testimony cannot constitute substantial evidence in support of the

Commissioner’s decision if the hypothesis fails to conform to the facts. See

Swaim v. Califano, 599 F.2d 1309, 1312 (4th Cir. 1979).

      Although Plaintiff argues she had well-established limitations in

concentration, persistence and pace, the ALJ found Plaintiff did not have any

limitations in this area after evaluating the reports and opinions of Plaintiff’s

medical providers, see Tr. at 15–16, Plaintiff’s function report, in which she

indicated she is able to get along with authority figures, is “good” at handling

stress, and “good” at handling changes in her routine, see Tr. at 17, and

Plaintiff’s testimony that she is able to drive, do light household chores, visit

with family, watch television, and water her plants, see Tr. at 19. The

                                      90
undersigned finds the ALJ considered the evidence in the record, including

Plaintiff’s testimony and the opinions of her treating, examining, and

reviewing medical providers, and concluded Plaintiff could perform light

work, with no climbing ladders, ropes, or scaffolds, working at unprotected

heights, and no concentrated exposure to smoke, fumes, odors, dust, gases,

and poor ventilation. In light of the foregoing evidence, the undersigned finds

the record did not requirethe ALJ to include additional limitations in his

hypothetical questions to the VE.

      Plaintiff also argues the ALJ’s step four finding was ambiguous

because the ALJ indicated in one of his findings of fact that Plaintiff could

return to her PRW as a practical nurse and insurance clerk, but in his

decision he indicated Plaintiff could only perform her PRW as an insurance

clerk. [ECF No. 15 at 29]. The undersigned finds that any ambiguity is

harmless because the ALJ discussed in his narrative the hypothetical given

to the VE and concluded Plaintiff was capable of performing her PRW as an

insurance clerk, but not as a practical nurse. Tr. at 26–27.5




5See Mickles v. Shalala, 29 F.3d 918, 921 (4th Cir. 1994) (applying harmless
error analysis in Social Security case); see also Ward v. Comm’r of Soc. Sec.,
211 F.3d 652, 656 (1st Cir. 2000) (holding that remand is not necessary if it
would “amount to no more than an empty exercise”); Austin v. Astrue, 2007
WL 3070601, *6 (W.D. Va. Oct. 18, 2007) (“Errors are harmless in Social

                                      91
             5.     Error in not proceeding to Step 5

       The undersigned finds the ALJ’s finding that Plaintiff can perform her

PRW as an insurance clerk is supported by substantial evidence. Accordingly,

the undersigned declines to find the ALJ erred in not proceeding to step 5.

III.   Conclusion

       The court’s function is not to substitute its own judgment for that of the

Commissioner, but to determine whether her decision is supported as a

matter of fact and law. Based on the foregoing, the undersigned affirms the

Commissioner’s decision.

       IT IS SO ORDERED.



January 4, 2019                             Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




Security cases when it is inconceivable that a different administrative
conclusion would have been reached absent the error.”).

                                       92
